 Inthe Matter Of CARTERCARBURETORCORPORATIONandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENTWORKERS OF AMERICA(CIO),LOCAL819andMUTUAL WORKERSUNION3 PARTY TO THE, CONTRACTCase No. C-2411.-Decided Illarcit22, 1943Jurisdiction:carburetor and fuse manufacturing industry.UnfairLabor PracticesInterference, Restraint, and Coercion:promulgation and enforcement of a ruleprohibiting union solicitation and discussion insofar as it was applicableduring leisure, periods and at places where safety or production would notnormally be affected.Company-Dominated Union:successor organization initiated by officers andadherents of an organization found to be company dominated in a previouscase, using predecessor attorney and facilities ; abandonment of predecessorand organization of successor approved by employees at same meeting; bylawsof the two organizations, substantially the same; organizational activitiespermitted on company time and property ; pro-successor and anti=unionstatements by supervisors.Discrimination:discharge of president of union allegedly for violating no solici-tation rule, found discriminatory when he did not solicit during working hours,respondent relied on accusations of pro-successor and anti-union employeeswithout investigation, and respondent made inconsistent' defenses ; dischargeof active union employees for soliciting union membership during lunch hourfound discriminatory, discharge of other employees for stopping work toprotest discharge of union president, or leaving work to join picket line inprotest of discharges, or failing to report for work and joininb picket linein protest of discharges, found to be discriminatory, for employees werepenalized for engaging in activity permitted by the Act.Remedial Orders:dominated organization disestablished, and 'contract there-with, abrogated; rescind no solicitation rule except insofar as it prohibitsunion activity and discussion during working ihours at places where workis being performed ; reinstatement and back pay ordered.DECISIONAND,ORDEROn November 7, 1942, the Trial Examiner filed his IntermediateReport in this proceeding, finding that the respondent had engaged inand was engaging in certain unfair labor practices 'affecting com-merce, and recommending that the respondent cease and desist there-from and take certain affirmative action, as set forth in the copy of48 N. L. R. B., No 48.354 CARTER CARBURETOR CORPORATION355the Intermediate Report annexed hereto.Thereafter, the respondentand Mutual filed exceptions. to the Intermediate Report and the re-spondent filed a brief in support of its exceptions.Oral argumentbefore the Board was requested but later waived by all of the parties.The Board has considered the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. The.,rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations made by the Trial Examiner in his Intermediate Report,except in the respects listed below :1.The Trial Examiner found that Harry Thompson, vice presi-dent of the Guild, and 7 or 8 other employees held a meeting in theGuild office in the Grand-St. Louis Building prior to August 8, 1941,at which time plans for the formation of a new union. were discussed.We are not satisfied that the evidence supports this finding, and ac-cordingly we do not . rely on it.This does not alter our conclusionthat Mutual grew out of and was successor to the Guild, and that therespondent dominated the formation and administration of Mutualand has contributed support thereto.2.The Trial Examiner found that the notice posted by the re-spondent on February 25, 1942, and the Interpretation placed thereon,as set forth in the Intermediate Report, was violative of the Act.We agree with the Trial Examiner insofar as the rule and it, inter-pretatiori extended beyond actual Working tine.The record , showsthat the respondent maintains a large recreation room and that em-ployees congregate there as well as in the locker rooms before workinghours, during rest periods, the lunch period,-and after working hours.During these leisure periods employees admittedly and naturally talkto each other about many and varied subjects, including unions.Therecord reveals no cogent reason for the respondent's attempt to excludeunion matters from these discussions among employees.An employermay promulgate and enforce a rule prohibiting union activity duringworking hours in places where work is being performed in order toinsure continuous production and maintain plant discipline duringworking hours, provided, of course, that there is no discriminationin the application of the-rule.In the absence of some special circum-stances which do not appear here, a rule which excludes union mattersfrom the discussion of employees during their leisure periods atplaces where safety or production would not normally be affectedconstitutes an unreasonable impediment to union organization andinterferes with, restrains, and coerces employees in the exercise ofthe rights guaranteed by the Act.We therefore find that the rulepromulgated by the respondent violated the Act insofar as it extended521247-43-vol. 48-24 .356DECISIONS OF..NATIONAL LABOR RELATIONS BOARDbeyond prohibiting union activity during, working hours at placeswhere work was being performed, and we shall order the respondentto cease from enforcing the rule except as provided herein.'Althoughwe 'hold that an employer may properly prohibit union activityduring working hours at places where work is being performed, weagree with the Trial Examiner and upon all the evidence find thatthe respondent promulgated and posted the broader notice herein toimpede the Union's organizational campaign and to protect Mutual.-3.The Trial Examiner found that the respondent discharged Ever-ett Clark, president of the Union, in violation of Section 8 (3) of theAct.The respondent contended that Clark was discharged for violat-ing the rule prohibiting solicitation.There is conflict in the evidenceconcerning this contention, and the Trial Examiner did not resolvethese conflicts.Since we have held that an employer might properlyprohibit union activity during working hours at places where porkis being performed, it becomes necessary to examine, and resolve theseconflicts in the evidence.The respondent maintains that after Fore-man Lippert and Plant Superintendent Nieman "ascertained" thatClark had solicited, five named persons on February 26 and hadhanded out application cards to "others" in the locker room, Niemanordered Lippert to discharge Clark. Clark admitted- that early in themorning of February 26, before work began, he had talked to somefellow employees in the locker room about the Union, and that hehanded out one card to Lou Hellmann, a Mutual steward, and askedif he would sign it.Hellmann did not sign.Frank Blackford, amember of Mutual employed in the maintenance department, testifiedthat Clark also solicited him at this time in the locker room withoutsuccess.Clark admitted soliciting Blackford, but placed it 2 daysearlier on February 24.Glen-Wood Thomure, and Cornelius Abel,both Mutual stewards, the former employed in the shipping and re-ceiving department, and the latter in the parts and service department,testified that about 8: 10 a. m., 10 minutes after work was scheduledto, begin, they were talking together for a few minutes at Thomure'splace of work, that Clark came by and asked them if they wantedto sign up with the Union and laid union application cards on thebench, that neither replied but turned to their work and that Clark,immediately left.Clark denied giving application cards to them andtestified that he had no recollection of talking to them.LesterThomas, a member of Mutual and receiving clerk in the shipping andreceiving department, testified that between 9: 30 and 10 a. m. both1SeeMatter of The DenverTent and AwningCoandWarehouse and DistributionWoikersUnionNo. 217, I. L. W. U.,Case No. C-2413, 47 N. L.R. B. 586:Matter ofUnited States CartridgeCompany, et al.,Cases NosC-2400 to C-2403, inclusive, 47N. L R. B 896. CARTER CARBURETOR CORPORATION357Clark and Bryant solicited him.Clark testified that he did not re-member talking to Thomis on February 26, and that if he had talkedto him he thought he would remember it. Bryant denied the testi-mony of Thomas. These five persons are the persons for ,the solicita-tion of whom the respondent claims it discharged Clark.Hellmann was admittedly solicited, but this occurred prior to work-ing hours during Clark's leisure time and was, therefore, activity inwhich Clark had a right to engage. The Trial Examiner did notcredit the testimony of Blackford and found that Clark's solicitationof him occurred as testified to by Clark on February 24, 1942.Weagree with this conclusion and find that Clark did not solicit Black-ford on February 26, 1942.Even if Clark had solicited Blackfordon February 26, and Blackford testified, the activity would have beenproper since it is alleged to have occurred prior to working hours.Thomure testified on two different occasions at the hearing.On thefirst occasion he was called as a witness by Mutual.On cross-exami-nation by the respondent, he testified that Clark and Bryant had so-licited him to join the Union but he could not fix the date.He furthertestified that he was not solicited to join the Union after the respond-ent posted the notice of February 25, 1942.Later in the hearing hewas recalled as witness by the respondent and testified that Clarksolicited him and Abel to join the Union, as set forth above. Thomureadmitted talking to respondent's counsel subsequent to his first testi-mony and attempted to explain his changed testimony on the groundthat he had misunderstood the questions when he previously testified.He stated that when first questioned about the matter, he thought hewas being asked whether Clark had solicited- him to join Mutual.Thomure admitted that he knew that Bryant and Clark were activein the Union and that he had never known Clark to be a member ofMutual.We are unable to credit Thomure's explanation for the rea-son that when he first testified he stated that Clark and Bryant hadsolicited him to join the Union in response to a question as to whohad solicited him for this purpose.We do not believe that Thomurecould have thought that the question referred to Mutual, as he latertestified, and yet answer that Clark and Bryant solicited him whenhe admitted knowledge that Clark was a union member and not aMutual adherent.Thomure testified that he told Foreman Lippertthat Clark had solicited him, but did not testify that he told Lippertthat Abel was present.Abel corroborated the testimony of Thomureconcerning the alleged activities of Clark.Abel further testified thathe had not reported the matter to any official of the respondent norhad he spoken to them until they called him a few days before he testi-fied for the second time at the hearing.Abel was not questioned aboutthe alleged solicitation the first time he testified as a witness for 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDMutual.2Foreman Lippert testified that Thomure told him thatClark solicited both Thomure and Abel.Both Thomure and Abelwere Mutual stewards and testified that they were engaged in a con-versation unrelated to their work when the alleged solicitation tookplace.Abel worked in a different part of the plant and apparentlyhad no business in the shipping department with Thomure.BothClark and Bryant testified that they were engaged in unloading atruck at the time Clark is alleged to have solicited Thomure andAbel. In view of the contradiction in the testimony of Thomure andthe failure of Abel to testify about the alleged incident when he firsttestified, and the intervening change in Thomure's testimony afterboth had spoken to the respondent's counsel, plus the fact that theTrial Examiner credited the testimony of Clark in other respects, weare unable to credit the testimony of Thomure and Abel, and we findthat Clark did not solicit them to join the Union on February 26, 1942.Both Clark and Bryant denied soliciting Thomas, a member of Mutualand brother-in-law of Foreman Lippert's assistant, on February 26,1942.The Trial Examiner credited the testimony of Clark andBryant in other respects.Since both were engaged in unloading atruck in another part of the plant at the time in question, we findthat they did not solicit Thomas to join the Union on February26, 1942.Although we find that Clark did not solicit Thomure, Abel, andThomas to join the Union, during working hours, and that he didnot solicit Blackford on February 26, 1942, the respondent allegedlythought that he had solicited them, as well as Hellmann, and allegedlydischarged him because it thought he had done so.The respondentthus allegedly relied in part on the admitted solicitation of Hellmannprior to working hours, and the claimed solicitation of Blackford atthe same time.As we have pointed out above, the respondent hadno right to limit the activities of Clark outside of working hours,and consequently had no right to rely upon such activitiesas a basisfor Clark's discharge.Also we are satisfied that the respondent wasnot in anywise motivated in discharging Clark by the belief that hesolicited the other three employees during working hours.We havefound that he did not in fact do so.All three employees who testi-fied that they were solicited during working hours were members ofMutual; two were Mutual stewards.The respondent did not call inClark and advise him of the accusations or give him any opportunity2 It is noted that Thomure first testified at page 2226 of the record and Abel at page2281 of the record.Thomure denied that anyone solicited him after the posting of theFebruary 25 notice, and Abel was not questioned about it.Thereafter, the respondent'scounsel discussed the matter with both of them, and Thomure was recalled and changedhis testimony startingat page2895 of the transcript and was followed at page 2912 ofthe transcriptby Abelwho then corroborated Thomure's changed testimony. CARTER CARBURETOR, CORPORATION -359to answer them.The claims of the pro-Mutual and anti-union em-ployees were taken at face value and seized upon by the respondentto justify, the discharge of the president of the Union and one of its'most active leaders.As set out in the Intermediate Report, therespondent shifted and enlarged its reasons for Clark's discharge at-the time of the,hearing, but most of the reasons put forth at thehearing have, no application to Clark and tend to support the con-elusion that the respondent was attempting to find a basis to defend-its discharge of the Union's president.-The difference in treatment between Mutual and union solicitors,the respondent's inconsistent defenses, the respondent's failure toinvestigate alleged violations of the rule, the respondent's readiness-to accept at face value statements of anti-union and pro-Mutual ad-herents as to such violations, without giving Clark any opportunityto give his side of the story, the' fact that Clark did not solicit on'Company time, as well as the evidence as a whole, lead' us to concludethat the alleged violation of the rule was a mere pretext and that theseal reason for the discharge of Clark was the respondent's' desire tohalt the Union's organizational efforts by ridding the, plant of theUnion's leading adherent.'We find that the respondent, by discharging Clark, discriminated inregard to hire and tenure of employmentemployment and thereby ' discouragedmembership in the Union and encouraged membership in Mutual.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the, respondent, Carter Carburetor Corpo-ration, St. Louis, Missouri, its officers, agents, successors, and assigns,shall :,1.1Cease and desist from :(a)Dominating or interfering with the administration of MutualWorkers' Union or any reorganization thereof, or with the forma'tion and administration of any other labor organization of its em-ployees, and from contributing support to said labor organization orto any other labor organization of its employees;(b)Giving effect to the contract of October 20, 1941, with MutualWorkers' Union or to any modifications, extensions, supplements, orrenewals thereof, or to any superseding contract with it which maynow be in force;-This conclusion is strengthened by the respondent's failure at the time to disciplineBryant who allegedly solicited Thomas with Clark., Likewise, the respondent failed todiscipline Abel or investigate what he was doing with Thomure in a part of the plant wherehe had no business.- 360DECISIONS OF NATIONAL 'LABOR RELATIONS BOARD(c)Discouragingmembership in International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,Local 819, affiliated with the Congress of Industrial Organizations,or any other labor organization of its employees, by discharging orrefusing to reinstate any of its employees, or in any other mannerdiscriminating in regard to their hire or tenure of employment, orany term or condition of their employment;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or other mu-tual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds will.effectuate the policies of the Act :(a)Withdraw all recognition from Mutual Workers' Union as.the representative of any of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages,rates. 6f pay, hours of employment, or other conditions of employ-mer}, and completely disestablish said organization as such repre-serztative;(b)Rescind immediately the rule imposed on February 25, 1942,except insofar as it prohibits union activity and discussion duringworking hours at places where work is being performed;(c)Offer to Everett Clark, William Breeden, Eugene Walter,Melda Hopkins, Paul Bryant, Robert Henson, Susie Barbee, BelviaFowler, Elva Krueger, Bertha Newman, Ethel Ridenhour, FrankWeaver, Josephine Fagas, Alleyne Hauchin, Velma Mullins, IreneButler, Ethel Flowers, Mildred Price, Ola Winsel, Martha Stotko, Ed-win Langanke, Thomas Kennedy, William Harkins, Ira Harris, PaulBennett, Ernest Shamel, James Clark, Harold F. Clark, Ernie Jones,Charles Mitchell, and Henry Bauer immediate and full reinstatementto their former or substantially equivalent positions without prejudiceto their seniority and other rights and privileges;(d)Make whole Everett Clark, William Breeden, Eugene Walter,Melda Hopkins, Paul Bryant, Robert Henson, Susie Barbee, BelviaFowler, Elva Krueger, Bertha Newman, Ethel Ridenhour, FrankWeaver, Josephine Fagas, Alleyne Hauchin, Velma Mullins, IreneButler, Ethel Flowers, Mildred Price, Ola Winsel, Martha Stotko, Ed-win Langanke, Thomas Kennedy, William Harkins, Ira Harris, PaulBennett, Ernest Shamel, James Clarke, Harold F. Clark, ErnieJones, Charles Mitchell, and Henry Bauer for any loss of pay theymay have suffered by reason of the respondent's discrimination inregard to their hire and tenure of employment, by payment to'each of CARTER' CARBURETOR- CORPORATION.,361them, respectively, of a sum of money-equal to that which each7 wouldnormally have earned as wages during the period from,the date ofsuch discrimination to the date of the offer of reinstatement, less hisnet earnings during such period, as set forth in the section of the In-termediate Report entitled "The Remedy";(e)Post immediately in conspicuous places at its plant at St. Louis,Missouri, and maintain for a period of at least sixty (60) consecutivedays from the date of posting, notices to its employees stating: (1)that the respondent will not engage in the conduct from which it isordered to cease and desist in paragraphs 1 ('a), (b), (c), and (d) ofthis Order; (2) that the respondent will take the affirmative actionset forth in paragraphs 2 (a), (b), (c), and (d) of this Order; (3)that the respondent's employees are free to become or remain mem-bers of International Union, United Automobile, Aircraft & Agri-cultural Implement Workers of America, Local 819, affiliated withthe, Congress of Industrial Organizations; and that the respondentwill not discriminate against any employee because of membershipin or activity on behalf of that organization; and (4) that the con-tract with Mutual Workers' Union, dated October 20, 1941, and anymodifications, supplements, extensions, or renewals thereof, and anysuperseding contracts, are invalid under the National Labor Rela-tions Act,. without prejudice, however, to the assertion by the em-ployees of any legal rights acquired thereunder;(f)Notify the Regional Director for the Fourteenth Region inwriting within ten (10) days from'the date of this Order what stepsthe respondent has taken to comply herewith.MR. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Order.INTERMEDIATE REPORTMr. Jack G. EvansandMr. Charles K. Hackler,for the Board.Hardy, Stancli ffeandHai dy, by Mr John L Farrell,of New York City, andMr. William R. Gentryof St. Louis, Mo., for the respondent.Mr. Fred J. Hoffineisterof St. Louis. Mo., for the Mutual.STATEMENT OF THE CASEUpon an amended charge duly filed on April 2, 1942; by [International Union,United Automobile, Aircraft and Agricultural Implement Workers of America(CIO), Local 819]' herein called the Union, the National Labor Relations Board,herein called the Board, by the Regional Director for the Fourteenth Region (St.Louis, Missouri), issued its complaint dated May 23, 1942, against Carter Carbure-1 The complaint described the charging union as "United Automobile Workers of Amer-ica,Local 819, affiliated with the Congress of Industrial Organizations."By agreementat the close of the hearing the pleadings weie amended to describe the Union by its correctname as givenabove.' 362DECISIONS OF NATIONAL LABOR RELATIONS BOARD.for Corporation, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section ,8 (1), (2), and (3) and Section 2 (6) and (7) of theNational Labor Relations Ace, 49 Stat 449, herein called the Act.Copies of thecomplaint and notice of hearing were duly, served upon the respondent, theUnion, and Mutual Workers' Union, herein called the Mutual.With respect to the unfair .labor practices, the complaint alleged in sub-stance: (1) that from July 5, 1935, to June 2, 1937, the respondent dominatedand interfered with the administration of Carter Carburetor Corporation Em-ployees' Association, herein called the Association, and thereafter dominatedand interfered with its successor, Carburetor Workers' Guild, herein called the,Guild, and contributed support to Said organizations, as found by the Board initsDecision and Order issued March 31, 1942, amended April 17, 1942; 2 (2) thatabout August 8, 1941, and thereafter, the respondent instigated, assisted, and en-couraged the formation and growth of the Mutual in specified ways, dominatedand interfered with its administration, and gave financial and other supportthereto; (3) that the Mutual was instigated as aforesaid and formed as successorto, thealter ego,of and in effect the same as the Guild, and thereafter the Mu-tual 'received assistance from and became tainted with all of the respondent'sunfair labor practices as found by the Board; (4) that on August 20, 1941, the.respondent entered into an illegal contract with the Mutual ; (5)' that on Feb-ruary'25, 1942, the respondent -posted in its plant a rule prohibiting solicitationof membership upon its property or time on pain of dismissal, interpreted therule to prohibit the solicitation or talk of labor organizations in the plant, andconfined it to matters pertaining to labor organizations; (6) that about Feb-ruary 26, 1942, the, respondent discharged 28 named employees, and about Feb-ruary 27, 1942, 3 others, and has refused and failed to reinstate them, becauseof their union membership-and activities; and (7) that by the foregoing acts,the respondent interfered with, restrained,' and 'coerced its employees in theexercise of the rights guaranteed in Section 7 of the ActOn or about June 3, 1942, the respondent filed an answer admitting certainallegations of the complaint, denying that it had engaged in unfair labor prac-tices, and alleging that-the 31 discharged persons had'been discharged "for goodand sufficient causes"On or about June 11, the Mutual filed an answer deny-ing the material allegations of the complaint concerning it.Pursuant to notice,' a hearing was held from July 9 through August 11, 1942,at St. Louis, Missouri, before Samuel H Jaffee, the undersigned Trial Exam-iner duly designated by the Chief Trial Examiner.The Board, the respondent,and the Mutual4 were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.At the beginning of the hearing, counsel for the Board, pursuant to a motionpreviously filed by him, moved that the respondent make its answer more definiteand certain by specifying the "good and sufficient causes" for which it allegedtherein that it had discharged the 31 persons referred to above.Counsel forthe respondent objected to this motion, and in turn moved to amend his answerby striking the paragraph thereof containing the allegation in question.The2Matter of Carter Carburetor CorporationandUnited Automobile Workers of America,Local819, etc, 39 N L. R B. 1269, amended 40 N L 'R B 631.S The hearing was twice postponed by the Regional Director at the request of counselfor the respondent.4At the beginning of the hearing,.the Mutual was permitted 'tointerveneto the extentof its interests. CARTER 'CARBURETOR CORPORATION'' '363undersigned denied,the motion to etrike and granted the motion to make more ,definite and certain.`On'July 10, the second day of the hearing,, counsel for therespondent moved that the Board furnish a bill of particulars giving the names ofthe respondent's "officers and agents" referred to in the complaint as havingdischarged the 31 persons.Over the objection of counsel for the Board, theundersigned granted this motion'During and at the end' of the hearing, counsel for the respondent moved todismiss the complaint.The motion was denied during the hearing, and rulingreserved at the close thereof. It is nQw denied. At the end of the hearingcounsel for the Board moved to conform the complaint to the proof.There wasno objection and the motion was allowed.Opportunity was afforded all partiesat the conclusion of the hearing to argue orally before, and to file briefs with theundersigned.No arguments were made. Counsel for the Board and for therespondent have filed briefsUpon the entire record in the case 7 and from his observation of the witnesses,the undersigned makes the following :FINDINGS' OF FACTI.THE BUSINESS OF THE RESPONDENT 8Carter Carburetor Corporation is a Delaware Corporation having its principaloffice and plant at St. Louis, Missouri, where it is engaged in the manufacture,sale, and distribution of automobile carburetors, fuel filters, and bomb and shellfuses aDuring the year 1941, the respondent purchased and caused to be trans-ported large quantities of raw and semi-finished materials consisting of cast iron,steel, brass and zinc base die metal valued in excess of $500,000, of which ap-proximately 67 percent was shipped from points outside the State of Missouri tothe respondent's plant.During the same period, the respondent sold and causedto be transported finished products valued in excess of $1,000000, of which ap-proximately 90 percent was shipped from its plant to points outside the State ofMissouri.As of, February 1942, the respondent employed 'about 2,700 persons.Since December 1941, the larger share of the respondent's-business has been inbomb and shell fuses for war use.IITHE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America, Local 819, is a labor organization affiliated with the Congressof Industrial Organizations, admitting to membership-employees of the respond-ent.Carter Carburetor Company Employees' Association and Carburetor- Work-ers' Guild were unaffiliated labor organizations, admitting to membership employ-5On July 13, the respondent filed a document specifying the "good and sufficient causes "Board counsel then asserted that the information so furnished was inadequate, and movedthat certain portions of the answer be stricken or that the respondent furnish furtherparticulars.This motion was denied.6 On July 14, Board counsel filed a document specifying, the "officers and agentsreferred to.7 On October 19, 1942, the undersigned issued an Order Correcting Errata in Transcriptof Testimony.8The findings in this section are based upon stipulations of counsel and the testimonyof Hugh H. C. Weed, the respondent's vice president and general manager.It is a subsidiary of American Car & Foundry Co., the president, secretary, and treas-urer of which hold the same positions with the respondent. 364DECISIONS' OF` NATIONALLABOR-RELATIONS BOARD,ees of'the respondent.Mutual Workers' Union is an unaffiliated labor-organiza,-tion, admitting to membership employees of 'the respondent. 'III.THE UNFAIR LABOR PRACTICESA. Domination of, n'terterence with, and support to the Association,the Guildand the Mutual.In effect the complaint alleges that the respondent violated Section 8 (2) of theAct-as to three successive labor organizations, the Association, the Guild, and thealter egoof the Guild In addition, therespondent is alleged in substance to have dominated and interfered with theMutual, and contributed support Wit, independently of the Mutual's predecessors.1The Association and the Guild 10The Association was created in July 19313 as the result of a meeting of the em-ployees called and addressed by William lI Ewart, plant manager,who said hepreferred that they form an "inside"union.The next day the respondent super-vised an election in the plant of departmental representatives for such"inside"organization.In August 1935, an employee who protested that the Associationwas a "company union"was accused by William Slinginan,chief inspector, of"trying to organize an outside,union here" ;he was dischargedOn May 3, 1937,the respondent and the Association made a contract wherein the respondent rec-ognized the Association as the exclusive representative of,all its employees forcollectively bargaining.'The Association,said the Board in its earlier decision,'1"was throughout itsexistence...the creature of the respondent . . . set up" to keep "other labororganizations out of the plant." It"provided the Association with every facilitywhich might make the organization dependent upon the respondent . . .The formation of the Guild to "strengthen"the Association was under consider-ation even before thq contract of May S, 1937.Without consulting the member-ship at large,the Association representatives decided to incorporate the Associa-tion as the Guild.On May 28, they wrote to the respondent that they had decidedso to incorporate,the Guild"to include,takeover, and assume the entire mem-bership and all physical effects,functions,rights,and obligations"of the Associa-tion including the contract.The same day the respondent accepted the transferof the contract,effective upon incorporation.The Guild was incorporated June 2,1937.Association funds were used for Guild formation expenses.Applicationsfor Guild membership were distributed on the job,the respondent,at the sametime, requiring each employee to sign cards designating his bargaining repre-sentative,the respondent thus securing information as to their attitude towardthe Guild.Guild business was done in the plant with company facilities,exceptthat meetings were held outside.The Association contract continued in effect to10The findings in this, subsection are based upon the Board's decision in the earlier pro-ceeding.See footnote 2supra.It is to be noted that the respondent's Petition for Re'iewfiled in theC C A. (8)on April 27,1942,asks only for review of that portion of theBoard'sDecision and Order which has to do with the discharge,of an employee namedReed,no review being sought of the remainder.The Board subsequently filed a petitionto enforce the entire Decision and Order. Both petitions are pending as of the date of thisReport.Moreover, near the end of the instant hearing,counsel for the Mutual,who wascounsel for the Guild in the earlier hearing(the Guild had not asked for review),statedthat he did'not disputethe factsfound in the earlier case,and did not desue to offer orelicit any further evidence in connection with the matters there decided.31 See footnote 2supra. CARTER CA.RBUREiTOR CORPORATION365`September 30, 1938; when a contract with the Guild was made, the Guild contractdieing renewed in 1939 and 1940, and revised on March 28 and May 3, 1941. 'The1940 contract required'the Guild to have a committee of representatives and hirean attorney,and not to permit the membership of employees having the right tohire or fire.The respondent granted the Guild a soft-drink concession in theplant under which soft drinks which had previously been furnished by another-company,the profit of which went to the respondent,should thereafter be furn-ished at a lower cost by a company in which Vice-president and General ManagerNeed had-a controlling interest.The profits therefrom,and from milk andcandy concessions also granted,went to the Guild.The Guild differed from the Association, said the Board, only in' that "Guildmeetings were held outside the plant, the members of its executive committee were_not paid by the respondent for time spent at committee meetings,"and Guildmembers"paid dues of 25 cents a month " The Guild merelytookover the Asso-.ciationThe respondent furnished the financial support recited"The respond-ent; under the Guild,continued to deal with the same officials with whom it hadbeen accustomedto deal underthe Association.By transferring its contract . . .the respondent thereby put its stamp of approval oil the Guild even prior to itsformation"The employees,members of the Association,"an organization obvi-ously formed and dominated by the respondent,could not have seen in the Guildanything more than a successor to the Association,and its continuance in anotherform .. "In its decision,as amended,in the earlier case, the Board also found that:On August 8, 1941, the Guild's attorney advised its Executive Committeethat in his opinion the Guild should be disbanded as a labor organization.On August 12, 1941, the"respondent posted on its bulletin board a notice toits employees stating that it had been"informally advised" by the Board'sRegional Director that the Guild, in her opinion,(lid not "meet the require-,ments"of the Act as a collective bargaining agency, and that although therespondent did not agree with that conclusion,itwould nevertheless "beunable to permit the free use by the Guild of the space occupied by theCanteen [the room in the plant where the soft drinks were dispensed] andto bargain collectively with the Guild."The notice went on to state that inaccordance with the provisions of the Act[Sections 7 and 8 of which wereset out], the employees would be free from any interference or discriminationby the respondent[and were "free to join or refrain from joining any union,whether affiliated with or independent of a National union .:."].On August16, 1941, at a general meeting, the membership of the Guild unanimouslydecided to disband the Guild as a labor organization.The Guild continued.however,to exist in its corporate form.'a [Bracketed material added.]Itwas contended'by both the respondent and the Guild that the notice ofAugust 12,followed by the disbanding of the Guild as a labor organization onAugust 16,made the issue concerning the Guild moot. The Board neverthelessordered the respondent,Inter aka,to cease and desist from d'o'minating or inter-12 James Titus,president of the Guild,testified that it thereafter existed as a social landsickness benefit group. It was not until March 6, 1942,however,that the Guild's corporatecharter which permitted it to act as a labor organization, was amended to eliminate suchpowerWhile Titus continued to act as president,no executive committee or general meet-ingswere held from August to February 1942. During this period no social functions wereheld, and no dues collected.Itwas not until November 1941, that dues paid in advancebYmembers, (Guild dues nnere_25 cents a, month)wererefunded.Latei events conceiningilie Guild are referied to hereinafter. ' 366DECISIONSOF NATIONAL , LABOR RELATIONS BOARDfering with the Association or with the successor Guild, "or with the formationor administration of any other -labor -organizatioof its employees," from constributing support to then, and to refrain from recognizing the Association orthe successor Guild if they should return to active existence as representativesof the employees for collective bargaining.As to the Guild contract, the Boardstated that since the Guild was no longer a labor organization the contract wasno,longer in effect."2.The MutualThe disbanding of the Guild as a labor organization, and the beginning ofthe Mutual, was ,planned a few days prior to the filing, on August 12, 1941, ofthe fifth amended charge in the earlier proceeding.When the hearing washeld September 4-10, the, Mutual, as appears hereinafter, was already in'existence.In July, Fred J. Hoffmeister, counsel for the Guild (later also for the Mutual)told Guild officials that Board action with reference to the Guild was impending,and that one of the charges was that it had conducted some of its activities inthe'plant.The Guild accordingly rented an office in the Grand-St. Louis Building,across the street from the plant, hired a full-time clerk,' and began occupancyon August 1.1'Plans to start the Mutual were made and, as will be seen, largely carried outeven before the Guild was disbanded as a labor organization.Hoffineister, who,had held conferences with representatives of the Board's Regional Office and .with' the respondent, informed Guild officials early in August that the Board'would file a complaint, against the company in connection with the Guild, andthat the Guild, in his opinion, was illegal.He recommended that the Guild bedisbanded, and suggested the holding of a special meeting of Guild officials to.discuss it.Before this meeting was held, some talk went about the plant thatthe Guild was about to disband as a labor organization, that it would continueonly as a social organization, and that a "new union" would be startedHarryThompson, vice president of the Guild and member of its Executive Committee"and who concededly took the most active part in starting this "new union," wasmainly responsible for this talk."Early in August, before the 8th, he presided'at a meeting held in the Guild office in the Grand-St Louis Building, attendedby seven or eight employees.Plans for the formation of the proposed organiza-tionwere discussed. It was decided that handbills, membership applicationcards, and other literature would be printed and distributed.On August 8, pursuant to Hoffmeister's suggestion; a special meeting of officialsof the Guild, consisting of 15 of the 20 officers and members of the executiveand labor committees, met with Hoffmeister at the Fairgrounds Hotel, located"The fifth amended charge in the earlier case had been filed, August 12, 1941.The,complaint issued thereon was dated August 13.The hearing was held September 4-10.The Trial Examiner's Intermediate Report was dated October 9As stated hereinabove,the Board's Decision and Order was rendered March 31, 1942, amended April 17, 1942.See footnote 10,supra,for the position of the parties thereafter as to the Association andthe Guild.-14The clerk spent about one-half his time at the plant where he supervised the soft drink,milk, and candy concessions, the Guild shortly'thereafter beginning to pay rent to therespondent for the space occupied thereby.15The findings in this paragraph are based upon the testimony of James Titus,' Guildpresident.19Thompson became vice president in the fall' of 1940, and had been a member of the.Executive Committee for 2 or 3 years.17This finding is based largely on the testimony'of Board witness Daniel R. Powers, andMutual witnesses Essiemae Hellwege, Odus Newman, and William E. McCracken. CARTER':CARBURETOR CORPORATION367near the plant.One of those present was Thompson. No others, apparently,had been at the meeting at the Guild office held 2 or 3 days before.At the August 8 meeting, Hoffmeister repeated the information and advicehe had previously given, and added that it would be necessary for the companyto post notices to the employees advising them of the action taken. Aftersome discussion, those present voted "that therecommendationof this com'mittee be that the Guild shall be discontinued as a labor organization and that,counsel be authorized to enter into a stipulation with the Labor Board, thecompany, and any other necessary parties to that effect." " It was agreedthat this vote should be kept secret until after the company had posted a noticein connection with the Guild.10Thompson, meanwhile, proceeded with the plans to form the new organiza-tion.Between the time of the meeting in the Guild office and the night ofAugust 10 he told several employees that he intended to form a new union,"and on August 9 he handed to Titus his resignation as vice president of theGuild.The night of August 10 he went to the Hill Printing Company, which haddone printing for the Guild, and ordered the printing of handbills announcinga meeting to be held the night of August 16 at the Fairgrounds Hotel. Nocopy of this handbill is in evidence, but Thompson testified that the handbillscontained "news to the effect that we were going to organize a new union.",He did "not believe" they were signed ' by anyone, "could not say", whetherthere was any indication upon them as to who had gotten theirs out, but did,,not believe there was"'He had no copy, he saidWhile he testified that thename of the Mutual was not given on the handbills, the weight of the evidenceis to the contrary.21The morning of August 11, Thompson telephoned to Hoffmeister. "I thinkat that time I told hum," testified Thompson, that "I was helping to organizea new union in the shop, and that we would like to have him help us . . ." Hetold the attorney that lie had ordered handbills printed advertising a meetingfor August 16, and asked him whether he would draft forms of membershipapplication and membership cards.Hoffmeister said he would do so. Accord-ing to Thompson, he did not explain to Hoffmeister who "we" and "us" were.Hoffmeister told Thompson that those who had been active in the Guild couldnot be active in the formation of the Mutual, that he did not think it wouldbe "advisable to have members of the other board put on the board of the neworganization."The printing and delivery of the handbills and the, cards wasmade in part of the 11th, and the remainder on the 12th.22 Thompson hadtold Hill that he wanted the cards "in a hurry" because "they" wanted "to getgoing."On August 11, Thompson and six or seven others who were actively interestedin the formation of the Mutual, met in the Guild office in the Grand-St. Louis11Quoted from the minutes of the meeting.[Italics added I"This finding is based upon the undisputed testimony of Titus and Thompson20Thompson, who was an unwilling Board witness, and for the most part an evasive one,testified that three persons, none of whom he said he as able to name, called at his homeon Sunday afternoon,August 10,and asked him to take the lead in forming a new union.As already found, he had already taken the lead.21 The name appeared on application and membership cards printed in part on August11, and since the handbills were printed on the 11th and 12th, it is clear, especially in viewof the events which took place at the August 16 meeting, later described, that the name ofthe Mutual appeased in these handbills22Since 4000 of each of the caids were printed,it is a fair inference,considering thenumber of employees at the plant, that about this number of handbills was also printedIt is significant that in all respects other than the names of the organizations,the cardsused by both the Guild and the Mutual were identical. 368,Building and planned to distribute this literature beginning the following,morning before working hours.Accordingly, on August 12, ^ beginning shortlyafter 6 a. in., they distributed handbills and applications at the plant gates,tothe employees as they came to work.Later on the morning of the 12th, the' respondent posted on its bulletinboards the notice concerning the Guild, hereinabove referred tonThe sameday Vice-president and General Manager Weed sent to all the foremen and othersupervisory employees a memorandum, together with a copy of the posted notice,stating that "In line therewith the Management hereby instructs its, foremenand other supervisory employees to avoid any expression of favoritism 'towardany labor organization and to remain neutral on all questions pertaining to labororganizations."The distribution of the Mutual literature, meanwhile, did not cease with thecommencement of work that day. Begun at the gates before work commenced,it continued inside the plant during working hours, and was resumed at noonand after working hours at the plant gates as the employees left.For the nextseveral days the Guild office was used as the headquarters for this campaign.The evidence, uncontradicted in large part, is clear and the undersignedfinds that on August 12 such solicitation in the plant took place at least in theassembly department, the jet department, the parts and service department,the shipping and receiving department, and the locker rooms.Much of thissolicitation, both inside, and outside the plant, was accompanied .by statementsof the solicitors that the Guild was being disbanded or had been disbanded;that the Mutual was being formed to keep out the C. I 0, that the Mutualwas taking over (or was just a continuation of) the Guild, and that theMutual was the same as the Guild except in name.Thus, Odus Newman, an employee of the carburetor assembly department, whowas a former Guild representative, was active in the Guild, and who hadattended a meeting of its executive and labor committees early in August, wentthrough the assembly department carrying Mutual application cards on theafternoon of August 12, handed many of them out to the employees, and madethe statements indicated.He asked the employees to sign tile applicationsand hand them to him at the gate as they left work' At about 3p. in.,HarryThompson, who was employed as a set-up or lead man in the shell fuse depart-ment, went to Essieinae Hellwege, an employee of the jet department, handedher eight or ten Mutual application cards and, according to Hellwege's testi-mony, told her to get them signed up but not on company time. Accordingly,Hellwege procured six or eight signatures in the women's dressing room im-mediately after working hours.However, she also solicited employee Fowlerduring working hours.Bernice Martin, an employee of the parts and servicedepartment, solicited 10 to 12 employees in that department 2l Paul Bryant,an employee of the shipping and receiving department, was given many MutualThompson to give them to the employees in Bryant's department. Bryantaccordingly passed out approximately 30 cards in the plant during working,23 See page5, supra,quotation from Board decision in earlier case.24These findings are based upon the testimony of employees Flowers, Weaver, Mullins,Price, andStockoNewman did not specifically deny any of this testimony,saying onlythat he never discussed or mentioned the Mutual on the job,that the word"Mutual" neverpassed his lips while he was in the plant25This finding is based on the undenied testimony of employee Charles Mitchell.BerniceMartin didnot testify. .CARTER-CARBURETOR.- -CORPORATION369hours.Gus Capra,' a repairman in the assembly department,26 solicited- manyemployees in the assembly department during working hours, going down theassembly line with another employee handing, out Mutual applications.Caprawas particularly active as well in soliciting at the plant gates.Some of the employees went to the Guild office during the noon hour onAugust 12 and either signed application cards there, or paid 25 cents or 50, centsrepresenting dues for 1 or 2 months respectively. This money was paid toHarry Thompson.27The circulation of this literature in the plant on August 12 and for severaldays thereafter, was so extensive that some of the respondent's foremen orother supervisory employees were clearly aware of much of what was going on.They _did nothing to prevent or otherwise to discourage it.The solicitationin the carburetor assembly department was particularly intensive, Odus Newmanand Gus Capra spending substantial periods of working time distributing theMutual applications and talking to the employees about the Guild and the Mutual.The solicitation on behalf of the Mutual continued during the period fromAugust 12,to the night of August 16 when the scheduled meeting was heldOfthe 1688 Mutual applications which were signed prior to the execution of thecontract between the Mutual and the respondent on October 20, 1941, referred tohereinafter, approximately 1300 were signed in the 4 days from August 12through August 15.On the night of August 16th, 144 employees met at the Fairgrounds Hotelpursuant to the handbills which had been distributed.Thompson had engagedthe meeting place in the name of the Mutual 2$ Thompson presided. Present onthe platform with him were Attorney Hoffineister and employee Melvin Newmanwho acted as temporary secretary.According to the minutes of the meetingkept by Newman, Hoffmeister said that the Guild had been charged with beingcompany dominated, but that it need not liquidate entirely, that it could continueas a sickness and disability benefit and social organization; it could no longer,however, act as a collective bargaining agencyHoffmeister then suggestedthat the Mutual be "strictly a labor organization " 29Following Hoffineister'sremarks, it was voted that "the Guild cease to function as it labor organizationonly."Thompson, and Newman were then elected temporary chairman andtemporary secretary respectively 30At Thompson's request many persons whohad signed applications just before the ineeiig began and during the meeting,turned, them in. It was voted that after September 13. there would be aninitiation fee of $1, and that dues would remain at 25 cents per month aMany,persons paid dues at this meetingLater the same night a meeting of,employees of the second shift was held,81 attendingThompson again presided, and Newman acted as secretary.,Thompson' repeated the substance of what Hol'fineister had said" at the earliermeeting-The election of Thompson and Newman as temporary chairman and'Capra was a member of the Guild Executive Committee and had attendedthe August Smeeting27While it was denied at the hearing that the Guild office was so used, the evidence ofseveralMutualwitnesses is conclusiveto the contrary28 The same place had been usedby the Guild,for its meetings29Note theabsence ofany voteto form another labor organization and the assumptionthat theMutual already existed.^ Lou Hellmann,who was activein the Mutual testified that he objected to Thompson'selection;saying that tlieie should be "new blood' all the way through fioan the beginning,and that since Thompson was formerly connected with the Guild he had"no business" inthereThompson was nevertheless elected31Guild dues had also been 25 cents a month. 370DECISION'S=OF' NATIONAL`.LABOJW'REIATIONS BOARDtemporary secretary was approved. It was voted that the Mutual rent an officdfor the conduct of its business.Solicitation on behalf of the Mutual decreased somewhat after August 16,but remained substantial in extent 'Thompson, for example, distributed appli-cations outside his own department and secured signatures to them inside theplant, and Titus, Guild president, passed them out on a driveway adjacent tothe plant building but on company propertyThroughout this entire perioduntil about October 9; or at least well into September, the various solicitorsgenerally turned their cards in to Thompson together with such dues collectionas they had made'On August 19, Thompson rented Room 214 in the Grand-St. Louis Building onbehalf of the Mutual, and from the dues collected paid the first month's rentbeginning with August 22 on which date the Mutual first occupied that par-ticular roomUp to that date, however, as has been seen, Thompson and othersactive in organizing the Mutual had used Room 212 as campaign headquarters.Room 212 was the office of the Guild. It was immediately adjacent to Room 214,with a connecting door between.In the meantime Thompson had, about August 20, appointed 10 employees astemporary shop stewards of the Mutual. None had been Guild officialsAtthe same time he issued a handbill announcing their appointment, the renting ofthe Mutual office, that dues would be there payable, and that a further meetingwould be held September 11 at the Fairgrounds Hotel where dues would becollected, bylaws ready for discussion, and permanent shop stewards electedThe announced meeting of September 11 -was duly held. Several hundredemployees attended-Many copies of bylaws drafted principally by Thompsonwere distributed.Thompson presidedHe and Melvin Newman, temporarysecretary,were on the platformPermanent shop stewards were nominatedand elected.Thompson read the bylaws, at least in part, and there was con-siderable discussion about his draft, many of those present disagreeing withThompson about some of the provisions. Several persons objected that Thomp-son had taken it upon himself to appoint temporary stewards, draft bylaws, etc.without consulting the members as a whole.This resulted in considerable con-fusion at the meeting, with the result that it was finally voted that all businesstransacted during the meeting be stricken 96L32Frank Close,an employee of the maintenance department and a Mutual steward, testi-fied that there were "plenty"ofMutual application cards "all over the plant,"and thatthey were"laying all over the floor"of his department and "on the floor"of the lockerroom13Much of this .testimony was undenied by Thompson.Titus did not refer to it in hisown testimony31The handbills also stated that the Mutual was in no way affiliated with the Guild.This, Thompson testified,was inserted because various employees had asked that theirGuild dues,paid in advance, be transferred to the Mutual. These requests were refused.This testimony is credited.33The findings as to the occurrences at this meeting are based for the most part upon theminutes taken by Melvin Newman as later supplemented by Kay Butler,later elected secre-tary of the &Iutual.So far as the bylaws were concerned,itwas not until December 7,many weeks alter the Mutual had secured a contract,as appears hereinafter,that a con-stitution and bylaws were adoptedThompson's draft of the bylaws, he testified,were mod-elled after the bylaws of the Guild and of A.F of L and C.I.0 unions.A comparison ofhis draft with that of the Guild constitution,however,shows that the latter was the realmodel,many of its provisions,indeed,having been copied verbatim.And the Mutual consti-tution and bylaws finally adopted retain important parts,of Thompson's (and the Guild's)provisionsThus, provisions that stewards must be 21 years of age and have been continu-ously employed by the company for at least one year are found in substance in the oldAssociation;t the Guild,the Thompson draft, and the final Mutual constitution and bylaws.sI CARTER CARBURETOR CORPORATION,371A few days after the September 11 meeting, four employees who had beenactive in the Mutual but who had objected to Thompson's assumption of au-thority,went to Attorney Hoffineister and protested to him about Thompson."We convinced Hoffmeister," testified Kay Butler, one of the group and latersecretary of the Mutual, "that Thompson was not doing such a good job. It wasarranged that Hoffineister should see Thompson and talk to him. These fourand Hoffmeister then agreed that four permanent officers should be elected,after which it would be decided how many representatives (stewards) of theMutual there would be from each department in the plant.Hoffmeister accord-ingly issued in the name of the Mutual a notice of election of permanent officers,nominations to close on September 27,'elections to be held October 1 to October 4.The notice stated that anyone who had been an officer or representative ofthe Guild was not eligible to hold office in the Mutual.Following the meeting of the group in Holfineister's office, Hoffmeister toldThompson of the visit and arranged a conference to be held September 20 atthe Mutual office.This conference was duly held.Hoffmeister, Thompson andeight or ten employees were present, some of these employees constituting thegroup which was actively opposed to Thompson.Most of them had also beenactive in soliciting for the Mutual.As testified to by Kay Butler, the group toldThompson that they disliked his organizing, methods and ,asked that they bepermitted to handle the election of officers and stewards.Thompson agreed, andthis group accordingly took over the organizing from that point 36The nomination and election of permanent officers was duly held pursuantto the notice issued by Hoffmeister. John Spielman was elected president ;George Kapps, vice-president ; Kay Butler, secretary ; and Al Ebeling, treasurer.On September 27, before the election, Hoffmeister had written to the companythat the Mutual represented a majority of the employees, and he asked that thecompany recognize the Mutual as exclusive bargaining agent for the employees.On the morning of September 30 Weed by telephone (confirmed by letter laterthe same day) replied that the company first required evidence that the Mutualrepresented a majority.The signed Mutual application cards were the sameafternoon delivered to the company and checked against the company's payrolls.Of the approximately 2500 employees, about 250 were considered as not eligiblefor membership in the Mutual; 37 of the remainder, 1635 had signed the cards.While the evidence on the point is far from clear, it seems that on October 1 Weedor some other company official informed Hoffmeister of the result of the check,and that Hoffmeister was told, or at least assumed as the result of the check,that the company had granted the requested recognition.Counsel for the com-pany a day or two later informed the company that it would be advisable to verifythe signatures on the cards (this had not been done on September 30), and, as aresult, a further and more elaborate check was made which was completed 2 or 3days later, which differed from the results of the first check only slightly.OnOctober 7, accordingly, Weed wrote to Hoffmeister stating that the company hadagreed to accept the Mutual as exclusive bargaining agent for the employees 'seThompson continued,however, to solicit for the Mutual,and he acted as temporarypresident until the installation of permanent officers on October 9.-97The respondent took it upon itself, so far as the check was concerned,to determine whowas not eligible.This circumstance plays no part,however, in the ultimate conclusionshereinafter reachedslThe first evidence in the record,from Weed and other respondent witnesses, concernedonly the second check,and no reference was then made to any other.-On the basis of suchevidence,it appeared clear that iecognition'had been accorded before the check was madeSeveral days later`weed and the other witnesses took the stand and testified that they hadbeen in error in their previous testimony on the point, and testimony from them and other521247-43-vol. 48-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 4, in the meantime,the Mutual issued a handbill listing the officerswho had been elected in the election,just concluded,stating that the companyhad agreed to accept the Mutual as exclusive bargaining agent, and announcingthat the election of shop stewards would take place on October 7 to 9, and thaton October 9 the officers would be installed at a meeting at the Fairgrounds Hotel.The election of shop stewards was duly held.On the night of October 9th, 87 members of the Mutual attended the installationof officers.Harry Thompson installed them, after which Spielman,the dulyelected president,presided.A list of the newly-elected stewards was read.Hoff-meister, who was present,said that bargaining negotiations with the companywould begin shortly.These negotiations took place on October 15 and 16, lasting several hours eachday.The officers,the stewards,and Hoffmeister,attendedon behalf of theMutual.An agreement was reached,itwas approved at a meeting of the membersof the Mutual,and the contract,dated October 20, was duly executed.The con-tract was for 1 year from date,with an automatic renewal clause in absence ofnotice.The chief concessions granted by the company thereunder were an increaseof 5 cents per hour in the minimum hiring-in rate of pay of hourly paid employees,and the granting of 1 week's vacation with pay.A large majority of the hourlypaid employees already received more than the new minimum;and those whowere on'piece work also exceeded it.Under the contract the company agreed toinvestigate the question of piece rate inequalities.Thereafter,from time to time,the company increased various piece work rates and granted some increases incertain hourly rates, after negotiations with the Mutual stewards in the affecteddepartmentsPrior to the contract the company had made similar adjustments.None of these later increases were covered in any contract.The company,had thepower,if it chose to exercise it (it did not so choose),to revoke them at willWith the completion of its organization,and the effecting of the contract, theMutual was now solidly entrenched.Beginning in November, 1941,members of the Union,which had been active forsome time more or less intermittently in soliciting members and holding meetings,began to *ear union buttons in the plantThis resulted in anti-,Union and pro-Mutual statements by some of the supervisory employeesGahner and Steiri-ineyer, supervisors in the assembly department,madederogatorystatementsabout the C. I. 0 in thepresenceof other employees.Russell Young,supervisor inthe jet department,told Belvia Fowler, an employeeof thatdepartment,that hehad heard something"bad" abouther whichhad surprised him, that he thoughtshe was"against" the C. I 0Fowler,who wasthenwearing a Union button,replied, that she had been,but that it "bona fide" union was needed at the plantand the Mutual was just a"company union."Youngreplied,according toFowler's undenied testimony,"I know buttheyare trying,"and added that bedid not care which union got in,that"we don'twant any trouble " Shortly afterDecember 8, Ralph Daggett,assistant foreman in the machine shop, told ElbertBrandon, employed in that department, that lie wished some of the union men(meaning members of the complaining union)would take their buttons off, inwhich event the "rest of them" would do so, that it would be more patriotic.Brandon was then wearing a Union buttonAbout tile-same time,WalterJohnson,foreman of the carburetor assembly department,told a group of six oreight female employees of his department,one noon, in response to a questionwitnesses, and further documentary evidence, was received as to the first checkThe under-signed is'convinced that Weed and the other respondent witnesses were honestly in errorin their earlier testimony on the point, and that their later testimony as to the first checkis true. CARTER CARBURETOR CORPORATION373'of what he thought about the two competing organizations, that the Mutualwas a better union to join than the C. I. 0., and that if the Mutual had notsecured a contract the C. I. 0 would have had a chance to "come in." 38 InJanuary, 1942, Art Roy, a line foreman or supervisor under Johnson, askedVelma Mullins, who was employed in the same department, if she were goingto a certain Mutual meetingMullins replied that she was not.Roy then saidthat if Mullins wanted to join the Mutual she should talk to Lou Hellmann,40 aMutual stewardOn the night of November 29, 1941, the Mutual conducted a dance in an outsidehall, tickets for which had been widely sold and distributed inside the plant dur-ing working hours.A poster announcing the dance was placed on the companybulletin board near the time clock.While Plant Manager Ewart testified thathe never saw the poster, was never told about it, and had not given permission toput it up, it had remained on the board for at least 2 days and was undoubtedlyseen by foremen and other supervisors who must, in addition, have known of theselling of tickets for the dance inside the plant.413.Concluding findings'From July 1933 to June 1937 the respondent dominated the Association. Begin-ning with July 5, 1935, the effective date of the Act, the respondent violatedthe law in doing so. It continued this violation with the Guild which was.butthe Association by another name. It was not until Board action was impendingthat there was any thought of disbanding the Guild as a labor, organization. Itwas not until after the complaint had issued that it was actually so disbanded.'By that time the Mutual was already in existence.There had been, at tins point, eight years of uninterrupted company domina-tion of two successor generations of labor organizations, the Association andthe Guild. "As the courts have often held, experience teaches that such a lungcontinued influence does not suddenly evaporate.There is, therefore, a consid-erable likelihood that the old domination continued, in the absence of proof-of powerful counter-forces " 92While the burden of proof to begin with is onthe Board, evidence of such facts create an "amply justifiable inference" that,the long-continued domination has not evaporated overnight, and the respondentthen has the burden of going forward with the evidence to overcome the infer-ence.43The facts ir.,ake it abundantly evident that this latter burden has notbeen sustained,and that there is ample proof of the converseThe Mutual,the third generation of company-dominatedunions, suffersfrom the infirmities.of its predecessors.The "crucial fact, so the Supreme'Court has stated, is not the company's actualpurpose or intent but . . . what the employees might heasonably believe wasthe employer's attitude." 44Putting aside, for the moment, the effect of the19This finding is based onthe testimonyof Ethel Flowers,a Union member,who saidshe heard the conversationJohnson in his testimony denied discussing unions with any-one, saying that while "they might ask me . . . I would never answer them." Flowers'testimony is creditedJohnson had also denied, contrary to the facts, that he was awareof the solicitation for the Mutual in his department..40 This finding is based on Mullins' undenied testimony41Essiemae Hellwege,one of those most active in the Mutual and a Mutual steward,testified that she sold about 25 tickets in the plant"to anybody that wanted them,"addingthat, "everybody sells tickets'for everything in there."42Frank J, inSperry Gyroscope Co, Inc. v. N.. L. R B.,10 L: R. R. 689, C. C. A. (2)enf'g 36 N L R B 649;see alsoWestinghouse Electric & Mfg. Co. v. N. L R.' B.,112F (2d) 657(C C A. 2),aff'd per curiam in 812 U. S. 660.13.Ibid.i-'44 Ibid,referringto,I.,A.311U S 372, 380.. .' ,, 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDposting by the company of the notice of August 12, 1941, there can be little doubtthat the Mutual seemed to the employees at large to have.evolved out of theGuild.And at no place in the notice, and at no time thereafter, did the companyadvise the employees of the separation between the Guild and the Mutual andthat it was indifferent whether or not they joined the latter.45From what thecompany failed to do, and by what was done-and permitted, it would be highlyunrealistic to conclude that the employees could have thought anything butthat the Mutual did so evolve.40.Among the affirmative factors supporting this assertion may be listed thefollowing:-(1)The significance of the "timing."Those who started the Mutual wereon with the "new" even before they were off with the "old." 47(2)The,agreement at the August 8th meeting of Guild officials to keep secretfrom the employees at large, for a few days, the fact that the officials had votedto recommend the discontinuance of the Guild as a labor organization.Theundersigned can infer only that these officials were, at least desirous that theMutual come into being before the recommendation was made generally known.Of the 15 persons who attended this meeting, about half of them, so far as therecord discloses, took an active part in the formation of the Mutual, one ofthem, Harry Thompson being the leader.(3)The meeting of August 16 was clearly a joint Guild-Mutual meeting wherethe employees at one and the same time approved the recommendation to dis-band the former as a labor organization and rubber-stamped the existence ofthe latter.f8(4)Many of the leaders in the Guild--were the leaders in the formation 'ofits successor.Hoffmeister was attorney for both. Thompson was the vice-presi-dent of one, and the principal leader in the formation of the other. Titus, theGuild president, solicited memberships for the Mutual.Hellwege, a Guild repre-sentative (steward) from the jet department, and on its Executive Committee,was elected to the same positions in the Mutual.Kapp, also a Guild official,was elected vice-president of the Mutual.Lou Hellman, a member of theGuild's entertainment committee, was an active Mutual solicitor and became asteward.Capra was a Guild steward in the carburetor assembly department ;he was also particularly active in soliciting Mutual memberships, especiallyin his department, and in other ways. Odus Newman, also a Guild steward, wassimilarly active in the Mutual.Beaver, a Guild steward, was a candidate for45 See theWestinghousecase, cited in footnote 42,supra.As to the language of thenotice, it may be noted: (1) that after 8 years of effective domination of labor organiza-tions, there is no indication therein of any real change in the respondent's attitude; itsays it will alter certain practices as to the Guild, but assures the employees that it stillfeels the Guild exists legally ; (2) that "requirements" theGuildfailed to meet appear tobe only the fact that it did not pay for the space "occupied by the canteen"; (3) what"requirements" the company failed to meet there is no mention of ; (4) there is no mentionof the Guild contract which, by_its terms, would not expire at least until October 13, 1941 ;the statement in the notice that "the management will, after this date, be unable tobargain collectively with the Guild" does not purport to nullify the contract, and is quiteconsistent with the inference that there will be noadditionalbargaining with it.48 Even ifsomeof them might have reached such an unrealistic conclusion it would notavail the respondent.There is no requirement,and should not be, of proof that the long-continued illegal conduct affectedallthe employees.47 See N.L. R.B. v. Thompson Products,Inc.,11 L. R. R. 54,(C. C. A. 6),enf'g as mod. 33N. L. 'R B. 1033;N. L. if. B. v. Colorado Fuel and Iron Corporation,10 L. R. It. 553, 556,(C. C. A. 10, on contempt) ;Sperry Gyroscope Co. Inc. v. N. L. if. B.,cited in footnote 42,supra.48 SeeMatter of Stehli &Co. etc., 35 N. L. It. B. 44, enf'd, per curiam,125 F. (2d) 705(C. C. A. 3);Matter of if. G. LeTourneau,Inc.etc., 36 N. L. R. B. 774. CARTER CARBURETOR CORPORATION375office in the Mutual and an active solicitor for it.And there are other suchinstances not here mentioned 4D°(5)The similarity did not stop with the leadership.Among other things,the leaders of the Mutual used the Guild office as their campaign headquarters,and thereafter used the Fairgrounds Hotel, the same meeting place.' Theysecured signatures to exactly the same form of application cards, collected thesame dues,50 and operated under a constitution in important respects like theGuild's.,The respondent violated the Act as to the Mutual, moreover, quite aside fromtheMutual's connection with its predecessors. It permitted extensive solicita-tion for the Mutual in the plant on the job, an activity which was at its peakduring the Mutual's formative period.Thereafter the Mutual secured its con-tract ; certain Mutual business was permitted to be carried on in the plant ; pro-Mutual statements were made to employees by some of the respondent's super-visory personnel ; and other unfair labor practices found hereinafter were com-mitted, all of which constituted unlawful support to an organization in the for-mation and administration of which the respondent dominated and interfered.All this, it may be noted, was in sharp contrast to the respondent's treatmentof the Union detailed hereinafter.61Certain specific defenses relied on at the hearing should be touched upon.Thefirst of these has to do with certain testimony why employees joined the Mutual ;the second with testimony involved in the fact that certain active proponents ofthe Mutual were opposed to the manner in which Harry Thompson conductedsome of his activities ; and the third with inferences arising from the natureof the contract which the Mutual secured from the respondent.,(1)Much testimony was received on the first of these matters. Some '60witnesses testified in substance that they understood their rights when theyjoined the Mutual ; that no one connected with the company said or did any-thing to influence them, or which influenced them to join ; that they joined oftheir own free will ; that their previous membership in the Guild had nothing todo' with their joining the Mutual.This subjective conclusionary testimony wasreceived over the objection of counsel for the Board, although the undersignedat the hearing expressed in some detail his doubt that such testimony was ofany substantial value as against the specific objective evidence already received,both documentary and oral, much of which is indicated in the findings hithertomade 62The undersigned is still of the same opinion.'' In any event, such value49The significance of such duplication of personnel coupled with substantial continuityof existence(in the instant case, as noted,it actually overlapped),was noted, by the Courtin I AM v. N L R B,110 F. (2d) 29 (App D. C.), aff'd 311 U. S. 372 See alsoMatterof Standard 021 Company,etc.43 N L. R.B. 12; andMatter of Julius Kayser & Co.,etc, 39 N. L. R B. 825."The fact that some,of these who had Guild dues paid in advance asked that they becredited with such payment in the Mutual is significantm That this difference in treatment of competing labor organization constitutes assistanceto the favored Union in violation of the Act, see theI.A. M. case cited in footnote 44,supra;Matter of Federal Bearings Coetc.,4 N. L. R. B. 467,481; andMatter of Sussex Dye &Point Works, Jnc. etc.,34 N L. R. B. 625.52The undersigned ruled in favor of receiving the testimony largely because of the decisionof the 8th C. C. A. inDonnelly Garment Co. v. N. L. R. B.,123 F. (2d) 215. The under-signed's observations of the value of this type of evidence,may be found in the record atpages 2668-90.51 See'also N.L. R. Bv.Linl-Belt Co ,311 U. S. 584,'588 ;System`Federation No. 40 v.Virginian ByCo., 84 F. (2d) 641, 644 (C. C. A. 4), aff'd 300 U. S. 515 ;N. L. R. B. v.Automotive Maintenance Machinery Co ,315 U. S.282, rev'g 116 F.(2d) 350 (C. C. A. 7) ;Bethlehem Steel Co. v.N. L. R.B., 120 F. (2d) 641, 653 (App. D. C.) ;N. L. R. B. v.A. 8AbellCo., 97 F. (2d) 951, 956 (C. C. A. 4). 0376DECISIONS OF NATIONAL LABOR RELATIONS BOARDas testimony of this nature may be considered to have in favor of the theory ofthe case of the Mutual and the respondent, was completely dissipated by furthertestimony from the same persons, most of it elicited in cross-examination.It developed, according to their, testimony, that these persons had also joined the(company-dominated) Guild of their own "free will," and that those who hadbeen members of the (company-dominated) Association had also joined thatorganization of their own "free will." "The testimony applicable to the Mutual,it turned out, was almost entirely applicable equally to these earlier organiza-tions.Almost all who were asked (20 or so) said they observed or knew of nodifference between the Mutual and the Guild beyond the difference in name orknew nothing of the Mutual beyond what was on the application." There wastestimony that some of them did not know whether the fact that they had beenmembers of the Guild influenced them to join the Mutual.And there was other.testimony of this general nature not here set out. It has all been consideredand weighed in determining the facts." As counsel for the Board state in theirbrief, "The above evidence, if it worth anything, shows that most of the personswere actuated largely by habit, in joining the Mutual "(2) Some of the active proponents of the Mutual, as has been found, wereopposed to the manner in which Thompson conducted some of his activities. Itseems to be the theory that some days after the September 11 meeting, the -Mutual, which might have illegally existed before that time, became purifiedbecause these objectors "took over."This defense is without merit.The ob-jectors themselves testified that what they had objected to was the manner inwhich Thompson conducted the campaign, that he took it upon himself to bethe leader in what took place.What these people objected to, in other words,was that Thompson acted in most instances without assistance from them.Thompson, moreover, did not "step out" until some time after he had doneadditional important work for the Mutual ; it does not appear that the employeesgenerally were informed of any change in leadership; and the application cardsused to obtain recognition from the respondent, and which were the basis, forthe contract negotiations, had been obtained by Thompson and the persons whoworked with him before any opposition had arisen to his leadership.67(3) It is urged in effect that the nature of the contract negotiations, andthe contract between the Mutual and the respondent, was such as to repel any" Not all witnesses were asked of these or the later matters referredto ; those who,were,so testified.5,,But there was nothing on the cards which might help them in this respect, and thecards, as has been found, were precisely like the cards the Guild had used66After 62 witnesses had briefly testified on the subject, and while the 63d was on thestand, the undersigned said that some method might be worked out of avoiding the callingof 1,500 witnesses to testify along thesame line;that if counsel felt that the 62 whd hadalready testified on the subject did not constitute a "fair sample" of the rest, a fairsampling might be secured in the nature of a so-called "Gallup Poll." In this latter con-nection, the Trial Examiner suggested certain factors which might enter into the selectionof further witnesses, but specifically said that the suggestions did not constitute a rulingthat these must be the factors, and that counsel might suggest their own.Nor was anyruling made as to how many further witnesses so selected would be heard on the subject.,Counsel for the Mutual, who had put on all these witnesses, said on the record that "TheTrial Examiner's suggestion seems to be a very reasonable one to me " Thereafter, how-ever, he declined to proceed with' it, and offered to prove that some 1,500 additional wit-nesses would testify as had the 62.The undersigned declined the offer\'on the expressground that counsel had declined to proceed with the suggested poll "or some such formof'taking a fair sample "Counsel for the respondent stated that he wanted the record'to show that he had not declined the undersigned's suggestion, and that he might acceptit later 'Ile thereafter offered no evidence on the point.-6TThis defense, moreover, has no application to the respondent's violation of the Act asto the Mutual independent of its connection with its predecessors. CARTER-CARBURETORCORPORATION377inference of domination.But such evidence,though entitled to weight, canhardly outweigh the conclusive violations found in other respectsThat acontract is favorable to the employees" might lead to an inference that therewas no domination in the beginning.But of itself,it can mean little as againstdominationof the type here found, especially when already established.Anundominated union, moreover, might have been able to secure terms still morefavorable.And "domination," finally, is but one of the ways in which SectionS (2) of the Act may be violated.""We are dealing here not with private rights," said the Supreme Court in theInternationalAssn.of Machinistscase,00but with a clear legislative policy to free the collective bargaining processfrom all taint of an employer's compulsion, domination, or influence.Theexistence of that interference must be determined by careful scrutiny of allthe factors, often subtle, which restrain the employees' choice and for whichthe employer may fairly be said to be responsible.InN. L. R. B. v. Link-Belt Company,311 U. S. 5S4, the Supreme Court said:Itwould indeed be a rare case where the finders of fact could probethe precise factors of motivation which underlay each employee's choice.Normally, the conclusion that their choice was restrained by the employer'sinterference must of necessity be based on the existence of conditions orcircumstances which the employer created or for which he was fairly re-sponsible and as a result of which it may reasonably be inferred that anemployee did not have that complete and unfettered freedom of choicewhich the Act contemplates.Based upon the applicable principles 81 it is clear that not only has therespondent failed to sustain its burden, pointed out at the beginning of thisdiscussion, but the proof amply supports the converse.The undersigned finds that the respondent has dominated and interfered withthe formation and administration of the Mutual and has contributed support'thereto.'B. Interference,restraint,and coercion1.The no-solicitation noticeThe complaint alleges that on February 25, 1942, the respondent posted in itsplant a rule prohibiting solicitation of membership in any labor organizationupon its property or time on pain of dismissal,thereafter, warned its employeesthat "it had been in the past'the rule," interpreted the rule to prohibit solicita-tion and even talk of labor organizations in the plant, and confined the rule toSee page 13,supraas to the contract.As the Court in theSperry Gyroscopecase(supra,foonote 42) where the same defensewas raised,points out, " . . there may be `domination'within the meaning of the Act,which does not reach the point of abject servility..Negotiations by a union onlypartially free of employer influence ale not what the statute contemplates00Cited in footnote 44,supra"See alsoN. L R. B v. Rath PackingCo , 115 F. (2d) 217 (C C. 'A. 8), enf'g 14N. L R. B. 805, refereed to master in 123 F.(2d) 664, adjudged in contempt on 9/11/42,11 LRR 7662No formal finding is made at this point as to the Association and the Guild. That iscovered in the earlier proceeding hereinabove referred to at page 4ff.The findings madeherein indicate, of course, that the respondent has violated that part of the Board's ceaseand desist order requiring the respondent to cease and desist from dominating or interfer-ingwith the formation or administration'of anyotherlabor organization of its em-ployees"[Italics added 1 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDImatters pertaining to labor organizationsThe respondent in its answer ad-mitted these allegations, but denied the further- allegations that the rule waspromulgated at a time when the respondent "well knew the [charging] unionwas engaged in a renewed effort to organize," and that the respondent by theacts set forth interfered with, restrained,' and coerced its employees in the ex-ercise of the rights guaranteed them in Section 7 of the ActIn determining the issue thus presented, it is necessary to considerwhatwasposted,howitwas interpreted and applied, andwhy."The notice posted by the respondent the morning of February 25, providedthat "The solicitation, oral or written, of membership in any Union, on Companyproperty or time, is prohibited.A violation of this rule will be consideredgrounds for dismissal." It was signed by WeedAs to the interpretation andapplication of this notice, the evidence shows that: (1) The notice forbadesolicitation only concerning unions.Solicitation for other purposes was per-mitted.(2) It was not limited to "solicitation".As the respondent's answeradmits, it was interpreted (and applied) by the respondent to prohibit eventalk of labor or organizations in the plant.Talk on other subjects, unrelatedto the work was permitted. (3) It was in practice not limited to workinghours.(4) It was in practice not limited to the places in the plant in,whichthe company's work and business was performed. Each of these items will nowbe considered.(1)That solicitation for many purposes has long been and continued to bepermitted in the plant is shown most strikingly in the undisputed testimonyof Essiemae Hellwege, employee of 8-years' standing, former Guild official, andMutual steward.After reciting that she had sold tickets in the plant for aMutual dance held late in November 1941," she testified that " . . everybodysells tickets for everything up there," for "Church benefits and everything," andthat this "ticket stuff" had been going on as long as she had been with thecompany. "It costs you about one dollar a week," she added, "for Church bene-fits and chances [lottery tickets] that come around up there."Hellwege testifiedthat she sold about 25 of the dance tickets in the plant to "anybody that wantedthem."All this activity was open. It is clear that the respondent must havehad knowledge of what went on in this respect. A further illustration is shownin Guild activities which followed the posting of the notice.About February 27,the Guild posted announcements on the company's bulletin boards inviting allemployees to join it on payment of annual dues of $1, in return for which theywould be eligible for prescribed sickness benefits.Beginning about March 1,copies of these announcements, together with applications for membership, weredistributed by shop clerks (timekeepers) during working hours to all the em-ployees.During the next three months, about 1500 signatures were secured:All this was done not only with the knowledge of, but by agreement with, therespondent."6(2)The respondent in its answer admits that the notice was interpreted byit to prohibit not only solicitation but even talk of labor organizations in theplant.The evidence shows that this interpretation was put into practice.Thus,on .the afternoon of February 25, Weed told,Everett Clark, president of theUnion, "You can talk to anybody so long as you don't talk'about CIO, or don't63 The discharges, which involve the notice, are considered hereinafter.64 This is the dance referred tosupra,page 13-14.66The findings as to these Guild activities are based primarily.upon the testimony ofTitus, its president. CARTER CARBURETORCORPORATION379proselyte for CIO, or any other union." `8 And the same day Weed told employeePaul Bryant,"But you understand that it is strictly against the rules to talkabout unions or to solicit membership on Company time even if you don't signthem up." 87Discussion of other subjects unrelated to the work was, however,permitted,including such matters as war, politics,religion,and, sports,some ofthe foremen participating.Thus, Foreman Edward Gilda,of the machine shopadmitted participating in such discussions during working hours, saying thatthere was no rule against it.As Joseph J Pohle, an employee since October1938, and a member of the Mutual, expressed it in his testimony, "Everybodytalked a little bit about everything."Prior to February 25, one of the subjectsmost often talked about was unions.The respondent knew this.(3)The prohibition was in practice not -limitedtoworkinghours.Thus, inthe conversation between Weed and Bryant,hereinabove referred to, Bryant saidthat the only time he said anything about union business"was at dinner timeup in the lunch room," to which Weed' replied that Bryant understood "thatwas also contrary to the rules." Such talk was proscribed in the plant even be-fore work began.As will be seen more fully hereinafter,the respondent,for ex-ample, objected, to such activity in the morning before the time work wasscheduled to begin.And although there were periods "when the operators werewaiting for their machines to be set up,"and were in the habit of gathering inthe aisles and talking at such times,as Foreman Gilda testified,the notice wasapplied to include such periods.(4) In terms and in fact solicitation and discussion concerning unions wasprohibited not only at the places in the plant in which the work and businesswas carried on, but in such places as the recreation rooms and locker rooms,although, the evidence shows, the employees were permitted to go to these placeseven during working hours.As to why the notice was posted, the question is whether the respondentpromulgated and applied it in order to frustrate the Union, or whether its pur-pose was to maintain production and proper discipline"They had been doingan unusual amount [of solicitation],"testifiedWeed, "that is the reason we putitup.They were not paying any attention and we were getting tired of it":When asked at the hearing who "they" were, Weed testified that Everett Clark,Paul Bryant,William M. Breeden,and Eugene Walter,"are-the ones I think ofparticularly." 68In determining what gave rise to the posting of the notice, it is necessary firstto consider the conduct of the employees.So far as this conduct consisted ofdiscussion concerning-unions, it is clear that adherents of both labor organizationsparticipated in the plant.Such discussion had not been forbidden on companyproperty, prior to the posting of the notice,69and no material difference is discerni-ble in the evidence in -the extent thereof as between members of both unions.Asto "solicitation",a substantial amount of it did in fact take place in the plant66The quotation is taken from the respondent's transcript of the conversation betweenweed and Clark,taken by a company stenographer.m The quotation is taken from the respondent's transcript of the conversation.68 These particular employees are among those who were discharged.Their cases arediscussed hereinafter.What follows in this section of this Report,while it bears upon allthe discharges,ismore general and more directly applicable to the issue here beingdetermined.19Ralph Daggett,assistant foreman in the machine shop testified,for example,that sofar as he knew union discussion in the plant was not forbidden,and that he made no effortto stop it ,I 380DECISIONSOF NATIONALLABOR RELATIONS BOARDby adherents of , the Union.'Most 'of this, however, occurred in the -recreationand locker,rooms before work began,during the lunch hour,or during reliefperiods.Most of the remainder which took place at or near the places of-work,happened when no work was available.70 And a substantial part of such solicita-tion by Union adherents as took place during working hours was minor in char-acter, as far as' the time involved is concerned,often but a few moments beingso used, and under such circumstances that production was not interfered with.There are left some instances where production might be said to,have beenaffected by such activity of Union members.But the respondent's evidence onthe point was much exaggerated.While it is unquestionably true that theactivity of the Union and its members was greater after about the end of January,,1942, than it had been, it is significant that although the respondent was in posses-sion of production and earnings records which would be expected to show, inpart at least, the effects .of such interference if there had been any, no suchrecords were produced at the hearing.41 The failure to produce such data leavesthe logical inference that such activity by members of the Union did not mate-rially'2 affect production.The undersigned is convinced and finds on all theevidence, that such effect on production as may have been caused by the activityof members of the Union inside the plant did not motivate the respondent inposting the notice.In any event, adherents of the Mutual had likewise engaged in such solicita-tion.During its formative period, as has been seen,this activity was particuarlyextensive,much more so, indeed,than any such activity of the Union in the plantat any time,and the Mutual engaged in it all over the plant,during working hours,outside working hours, and on the job:This, in turn,played a material part inbringingthe Mutualinto being,and in maintainingit thereafter.Although thecontract between the respondent and the Mutual contained a provision that theMutual would not transact its business on company time or property,the Mutualnevertheless continued to "transact"such "business"at such time and place.While its extent, thereafter, was undoubtedly much less than before the contract.was entered into, it was still substantial.There is, for instance,the undeniedtestimony of employee Ernie Jones that there was considerable solicitation byMutual members in the fuse department during February 1942 "practically everyday," the undenied testimony of Paul Bryant that Mutual Steward Frank Closecollected dues in the maintenance department in December,and the undeniedtestimony of Robert Henson that Guild President Titus did certain Mutual busi-ness in the carburetor assembly department late in January or early in February,all these during working hours.Moreover, the interference with production, such as it was, was no greaterthan, if as much as, that caused not only by the Mutual, but by the activity of70 Thus,Foreman Gilda testified that from sometime in Decemberto about the middleof February,1942, the machine shop was running at about 50 percentcapacity,that theplant was"tooling up for a new model,"that there were periods during these months whenthe employees were not busy,thatthe employees had permission to go to the lockerlooms "allof thetime,"and, that the slackperiods ranged from a few minutes at a timeto a half hour;further, thatthere weretimes, as found hereinabove,when the operatorswould'be waitingfor theirmachines to be set up andwould gatherin the aisles and talk.And it was similarly slack in theshippingand receiving department as well, of whichmore hereinafter in connection with the discharges of certain employees.71That the respondent kept such records is indicated,for example,in the testimony ofAssistantForeman Daggettthat it`was pact of his job in the machine shop to keep,totaland individual time records of production7213y the word "materially" here two things are meant-(1)the effect,ifany,wasrelatively insignificant in quantity and quality ; and (2)the respondent so regarded it. .CARTER CARBURETOR CORPORATION '381the Guild in 1942, and by such matters as the sale of dance and lottery tickets,all of which the respondent knowingly permitted in the plant during workinghours.The undersigned finds that such effect on production as may have beencaused-by the activity of members of the Union inside the plant did not motivatethe respondent in the posting of the notice, nor that it was posted to maintaindiscipline.What did motivate the respondent is, the undersigned believes, already clear.Itwas the Union's organizational activityWhat motivated the respondentin posting the notice when it did will be briefly mentioned. It was, as thecomplaint alleges, that the respondent knew the Union was then engaged "ina renewed effort to organize.f 74Among other things,,more and larger meet-ings were being held, more handbills were issued at the plant gates, more but-tonswere being worn inside the plant, more stewards appointed. There"seemed to be a much more aggressive attitude," testified Weed.The handbillsdistributed on the outside, some of which were later left lying about in theplant, seem to have played a major part in the determination to post the notice ."All, or practically all of them, were seen by the respondent 46 It is significantthat the notice was posted on the morning of February 25, after the Union had,on February 21, nailed to approximately 600 of the employees, a notice of anopen meeting to be held the night of the 24th, and had on the 23d and 24thdistributed at the plant gates approximately 2000 circulars inviting attendanceat the same meeting.The "renewed effort to organize," the "more aggressiveattitude,"was apparently approaching a climax. "The zero hour is fastapproaching when Carter Employees will be organized (by the Union)," statedthe Union's notice mailed to 600 employees on the 21st. "Final arrangementsare being made for the completion of the Carter organization," said the hand-billdistributed to 2000 employees on the 23d and 24th. On the afternoon ofthe 24th the company's notice was prepared.The next morning it was posted?°"Weed testified there had "always" been a rule against'union solicitation on companytime or propertyThe evidencemakes clearthat prior to February 25, 1942, there hadbeen no such "rule " ' If there had been, theic is at least no evidence that it was ever madeknown to the employeesAnd, if there had been, no reason appears why the Mutualsolicitorswere not disciplined for their activities on the job during their campaign inAugust 1941 and followingThe respondents failure to do anything to stop it, or to dis-cipline anyone for baying done it, would naturally cause the employees to believe that theiewas no such iule, or that if there were one, it was in this instance ignored with thecompany's consent.It may be noted, in this connection, that although the company's posted notice statedthat violation would be considered ground for dismissal, no such language appeared in thecontract with the Mutual74This finding. is based mainly upon the evidence of Weed, Ewart, Union representativeJoseph C. Tabor, and certain exhibits in evidence45 In one or two instances the language of the handbills was intemperate.Weed wasparticularly incensed about one of themissued nearthe end of January which apparentlyimputed to him a lack of patriotism It is not intended by anything said herein therebyto approve the language used It need be said here, merely, that the intemperate languagedid not, in turn, justify the violation of law.vs Ewart testified that the respondent kept a "labor file", which contained copies of prac-tically all the handbills issued'n So far as the activity objected to by the respondent consisted of the bringing into theplant of Union literature, it was the fact that it was literature of the Union that was thecause of the objectionMuch Mutual literature was also brought into the plant.Therewas no material difference in this respect.More of the former was brought in in February,none of the latter the previous fallThe case does not turn, and should not, on the differ-ence in dates.As matter of fact Mutual literature did not cease being distributed in thefall. 382DECISIONSOF NATIONALLABOR RELATIONS BOARD2.ConclusionsIn theBotany Worsted Millscase,4 N. L. R.B. 292,78the Board stated thefollowing :... Inasmuch as by Section 8 (3) it is madean unfairlabor practice toencourageor discourage membership in any labor organizationin regardto hire ortenure ofemployment or any term or condition of employment,it is therefore an unfair labor practice so todiscriminatewhether or notthe discharge is attributed to a violation of known companyrules or"conditions of . . . employment."Dtscrinavaattoninvolvesan intent todistinguish in the treatment of employees on the basis of union affiliationsor activities, thereby encouraging or, discouraging membership in a labor-organization, and it is immaterial whether this be done by the means ofdiscriminatory company rules, or of the discriminatory application of non-discriminatoryrules, or inthe absence of any rule [Italics added ]In the instant ease'the respondent discriminatorily adopted a discriminatoryrule, and discriminatorily interpreted and applied itItwas adopted to main-tain the Mutual and to discourage the Union. On its face, and in practice, itsingled out only union solicitation, permitting all other.No reasonis shownfor this distinction. 'It was interpreted and applied to prohibit even talk oflabor organizations, but, only such talk, no reason appearing for the difference.'Itwas not limited to working hours, nor to the places in the plant where thecompany's work or business was performed. It was in any event discrimina-tory as between the Mutual and the Union, and constituted assistance to theformer, it having already been entrenched.On the facts found theseare unfairlabor. practices 79I48 Enf'd as mod, 106 F. (2d) 263 (C C. A. 3), remanding on another issue79On the entire question, see theBotanycase cited above ;Matter of William DaviesCo ,Inc.etc, 37 N L. R B 631;'Matter of Bersted MfgCo etc, 27 N L R B 1040,enf'd 124 F. (2d) 409 and 128 F (2d) 738 (C. C A 6) ;Matter of Letz Mfg. Coetc., 32N L R B 563; and also the cases cited below On the adoption of such a rule, see theDamesandLetzcases, andMatter of Paragon Die Casting Coetc, 27 N. L. R. B 878;Matter of McLain Fire Brick Coetc, 36 N L P. B. 1, enf'd 128 F. (2d) 393 (C C. A. 3).On the point that it was solicitation only by unions which was prohibited, see theDaviescaseand Matter of Kohen-Ligon-Folz, Inc,etc , 36 N L B B 1294, enf'd 128 F. (2d)502 (C C A. 5). Concerning the fact that talk.of' unions was also prohibited, see theDaviescase.Note also the following pertinent language of Dir. Wayne L. Morse of theNational War Labor Board in a case before that body involvingGeneral Chemical Co.andset out in 11 L. It B 95, 97:The [National War Labor] Board [he said] has observed the workings of the pro-visions on union activity of many collective-bargaining agreements which attempt invarious language to' prevent the soliciting of new union members on company prop-erty.It is the opinion of the Board that any such restriction does not represent arealistic approach to the problem, nor is it conducive to industrial harmony.It is most natural that when a group of employees sit down together during thelunch hour or meet in the locker room prior to going on duty or meet together atother times and places, eien though on company property, one topic of conversationis likely fo be the activities of the union.To pro%ide that a union member shallbe dismissed from employment or disciplined in some other way if he discusses unionaffairswith a non-union fellow employee [or with a rival union fellow employee]while on company property tends only to drive such activities "underground" andfosters suspicion, distrust, and devices of subterfugeThe non-union member, in turn, is entitled to protection from coercion and threatson the part of union members who may seek to impose upon him union discussionstowhich he does not care to listen.But in a free society neither he nor the com-pany is entitled to a ruling that denies union members the right to discuss unionaffairs and the benefits of membership in the union with employees during leisure CARTER CARBURETTOR CORPORATION-383The undersigned finds that by the posting of the notice on February 25, 1942,and by its interpretation and application thereof, the respondent has interferedwith, restrained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.C. The discharges1.Preliminary statementThe complaint alleges that on February 26, 1942, the respondent discharged 28reinstate them, because of their Union membership and activity, thereby discrimi-nated in regard to the hire, tenure, terms, and conditions of their employment,discouraged membership in the Union, encouraged membership in the Mutual, andthereby violated Section.8 (3) of the Act.The respondent in its answer admitsthe discharges and refusals to reinstate, denies the commission of any unfairlabor practices, and avers that the discharges were "for good and sufficient causes,"which causes it specified in particulars filed by it at the hearing.The cases of the 31 discharged employees are best considered by taking upinitially the case of Everett Clark, president of the Union and the first of thosedischarged, and then, by appropriate groups, the cases of the others.But beforeso proceeding, certain more general observations should first be made.Those discharged included not only the Union's president, but its vice-president,recording secretary, financial secretary, several members of its Executive Board,and several of its stewards.Other than the eight employed in the maintenancedepartment, whose average length of service was less, the remainder had beenemployed by the respondent for several years averaging, on the whole, about 8years of,service, apparently none less than 5 years, and one of them 16.Theevidence is clear that the respondent was and had been aware, at the time oftime periods, provided that they do so in a legitimate and proper manner.However,management is entitled to insist that no so-called union activity be carried on withinits plant while men are at work [provided, of course, there is no discrimination asbetween competing unions in this respect]. [Bracketed material added ]Of the prohibition of such activity outside working hours, see theDaviescase and thelanguage of Mr. Morse aboveCfMidland Steel Products Cov N.L R B,113 F. (2d)800 (C. C. A. 6), setting aside 11 N. L. R. B. 1214, cited by respondent. In that case thenotice prohibited solicitation of any kind and was not in fact limited to union solicitation.There were other differences as well. In any event, the record here clearly shows thatthe factors referred to in theMidlandcase did not enter into the reason why the noticewas postedAs to the. discrimination in the application of the notice as between the competingunions,seeMatter of Federal Bearings Coetc.,4 N. L. R B. 467,consent decree 109 F.(2d) 945 (C C. A. 2) ;Matter of Oregon Worsted Co.etc, 1 N L R B 915. enf'd 96 F.(2d) 945(C. C. A. 9) ;theBeratedcase,supra;Matter of Wells-Lamont-Smith Corp.etc.,41 N. L R. B 1474;Matter of Aintree Corpetc, 43 N. L. R. B. 1 ; cf.Matter of Nash-Kelvinator Corpetc.,18 N. LR B 738. As to the threat of discharge for violation,see theOregon WorstedandParagon Die Castingcasessupra.Finally, that the coexistence of a valid motive with the invalid one, assuming it existed(and the undersigned finds that it did not), would not avail the respondent, and that inany 'event the burden would be on the respondent to disentangle them, seeN.L. R B. V.Remington Rand, Inc.,94 F. (2d) 862, 872(C. C. A. 2),cert. den. 304 U. S. 576.80Everett Clark, William Breeden, Eugene Walter, Melda Hopkins, Paul Bryant, RobertHenson, Susie Barbee, Belvia Fowler, Elva Krueger,Bertha Newman,Ethel Ridenhour,Frank-Weaver, Josephine Fagas, Alleyne Hauchin, Velma Mullins, Irene Butler, EthelFlowers, Mildred Price, Ola Winsel, Martha Stotko, Edwin Langanke, Thomas Kennedy,William Harkins,IraHarris,Paul Bennett, Ernest Shamel,James Clark,Harold F.Clark.81Ernie Jones, Charles Mitchell,Henry Bauer. 384DECISIONS OF NATIONAL -LABOR RELATIONS BOARDthe discharges,' of the connection of these persons with the Union.And it isclear as well that the respondent regarded them as competent employees.The determination of why these people were discharged is rendered somewhatdifficult at the outset by the fact that in many of the cases. the reasons given bythe company, as will be seen, were added to from time to time until, when therespondent at the hearing filed its particulars specifying the "good and sufficientcauses," it had broadened the original "reasons," givedon the day of the dis-charges, to their widest scope.Not only were later "reasons," in some cases, notentirely consistent with earlier one, but in the particulars filed by it at thehearingthe respondent insisted that each of the 31 persons it had discharged were dis-charged for all of the numerous reasons therein assigned,8a a situation which, itis clear beyond any doubt from the facts, the respondent knew was not the truth.We are ultimately concerned, of course, with actual reasons for discharges, andthese may or may not be the given ones. But the very fact of the respondent'schange of position casts doubt upon its assertions "3 and, when coupled with otherevidence, may indicate that the discharges were unlawfully discriminatory.` Inthe determination of the actual,reasons, however, the cases below are consideredin relation to the given reasons in their widest application.This requires a con-sideration not only of the events following the posting on February 25 of the no-solicitation notice, discussed in the preceding section, but of various occurrencesbefore that time.These earlier events have already been discussed, but withoutspecific reference to the activities of the employees here concerned ; they will bediscussed here only insofar as they bear upon individual discharges.It is the position of counsel for the Board that the no-solicitation rule waspromulgated and so interpreted by the respondent as deliberately to create aviolation of it so that the respondent, in turn, could discharge the violatorswithout legal responsibility.Counsel in their brief express it this way: "Byrespondent's interpretation, it [the rule] became a highly provocative instru-ment-`Don't talk about the CIO in the plant' is what Mr. Weed told the unionleadersThe stage was set. It was certainly a foregone conclusion that therewould be violations of the rule-a `foreseeable consequence,' . . . The followingday, respondent proceeded to apply the rule and deal out its worst punishment-discharge."It is unnecessary to decide whether, absent discrimination in the adoption,language, and application of the rule, constituting violations of Section 8 (1,of the Act, the posting of a no-solicitation rule with the intent, hope, or expecta-tion that it will be violated, thereby justifying a discharge,per seconstitutes aviolation for subsequent discharges thereunder. It is clear'at least that wherethere is such discrimination, the, existence of such intent, hope, or expectation,is relevant on the question whether the discharges were because of the violationsor for some other reason.That the respondent had at least the "expectation" is a reasonable inferencefrom several circumstances, particularly the broad restrictions of the notice, asinterpreted and applied and, more directly; a statement which Plant Superin-In order to remove any possible misunderstanding,the Trial Examiner inquired ofcounsel for the respondent as to this point. In response, counsel asserted that each ofthe 31 were discharged for all of the reasons assigned88 SeeMatter of Tennessee Products Corp.,41 N L. R. B 326;Matter of M E. BlattCo.etc, 38 N. L. R B. 1210, 1 217 ;Matter of National Lumber Mills,etc, 37 N. L R B.700, 709;Matter ofWilliamsMotor Co.etc, 31 N L R B 715, 738, enf'd 128 F. (2d) 960'(C.C. A. 8);Matter of Gates, Rubber Co.etc., 30 N L R B. 170, 178-80.84What may seem to the finder of the facts as sufficient or insufficient reasons, if prop-erly evaluated, can have relevance only in determining the motive of the employer. Thismotive in most cases must be inferred '(reasonably) largely from subjective criteria. CARTER CARBURETOR'CORPORAT'ION385tendent Nieman made to Foreman Gilda on February 25. As to the former, thelanguage of Mr. Wayne L. Morse, quoted above at page 24, is most pertinent.The respondent presumably expected that what was "most natural" would infact occur.. As to the second circumstance, Foreman Gilda, a witness for therespondent, testified without contradiction that at noon on February 25, shortlyafter the posting of the notice earlier the same day, Superintendent Nieman toldhim that the notice "may hurt somebody, somebody may break the rule andsomebody may get fired .., ."This "expectation" was soon realized"'On February 27, the Regional Director of the Union sent a telegram to Weedin which he asked the immediate reinstatement of those discharged.He addedthat the Union was ready to meet with Weed "in the presence of proper govern-mental representatives, for the purpose of bringing about a speedy settlement ofthe issues involved."Weed the same day telegraphed a reply in which he saidthat there were "no debatable issues involved."The respondent raises certain general defenses, three of which are best con-sidered here. It is urged, in substance, that the Union had been informed byletter on February 24 of the posting of the notice, and that at a general meetingof the Union held the night of the 24th (the meeting had been scheduled andannounced on the 21st-see page 23,supra),and at a meeting of its ExecutiveBoard'the following night, the notice was discussed and it was agreed in effectthat members of the Union would proceed on the morning of the 26th deliberatelyto violate the notice, thereby provoking their discharge, upon the occurrence ofwhich a strike would immediately be called.88The evidence fails to suport thistheory.Neither Union meeting had been called because of the notice.While it wasdiscussed at one or both, and the possibility Nyas mentioned that there might bedischarges, the proof goes no further than that those present were told whathad been said to them at several earlier meetings, namely, that they could solicitin the plant so long as it was not done at work and so long as it did not interferewith production.The Mutual had already done this much and more. Therespondent also offered testimony that two or three of the Union members toldother employees on the morning of the 26th that the Unionwas going out onstrike.This was denied by the Union members involved, and their denials arecredited.There is abundant credible evidence that the Union members had notexpected any strike or stoppage of work to take place.The respondent points to the fact that many of those discharged had relativesworking in the plant who were retained.This circumstance has been consideredin the determination of the issue.It is urged, finally, that there was no evidence that the discharges had any"tendency to intimidate other union 'members or to dissuade them from joiningany union or engaging in any proper union activities," and that such failure ofproof is fatal; that on the contrary, union buttons, and other union 'insignia con-tinned to be worn, and relatives 'of those discharged continued their membershipand employment "without let or hindrance . . ." Though not referred to, thistheory is apparently based upon decisions in theAir Associates(C.C.A. 2)85 There was no evidence whatever as to a large majority of the 31 discharged, that theyhad been severed from employment for any breach of the rule by them. Only a smallnumber of those discharged were discharged,according to the respondent's own evidence,for alleged violation.The cases of the others are connected, however.'° The theories of the parties here interestingly contrast.,Board counsel in effect claimthe'iiotice was designed by the respondent to provoke a violation"justifying"a discharge.Respondent claims in effect that the Union entered into a "concerted plot" to violate itand create the provocation.But the respondent had already"created"the provocation. 386DECISIONSOF NATIONALLABOR RELATIONS' BOARDandStonewall Cotton Mills(C. C. A. 5) cases 87Reference, however, to the laterCities Service Oil Co.case,88 wherein the 2d Circuit took the occasion "to rectifyan erroneous impression of something [it] said in" theAir Associatescase, and to,the later modification by the 5th Circuit upon rehearing of its earlier decisionin theStonewallcase,* disposes of this contention.Not only, indeed, was therediscrimination todiscourageso far as the Union was concerned, but there wasdefiniteencouragementso far as the Mutual was concerned 00 Either is aviolation.2.Everett ClarkEverett Clark was employed by the respondent since about 1934 in its shippingand receiving department.He had been a member of the Guild but did not jointhe Mutual.On September 30, 1941, he joined the Union. On January 5, 1942,he became its president.At the time of his discharge on February 26, 1942, he.was under Foreman Fred Lippert.Lippert testified that a week or ten days before February 25, he met Clark inthe maintenance department with Paul Bryant, employed with Clark in the-shipping and receiving department, and that he told Clark he understood Clarkhad been in the maintenance department four or five times "talking to differentmen." Clark denied it. Lippert further testified that "at times" he had difficultyin locating Clark and Bryant, that one time he gave them "hell," and that on thislatter occasion they insisted they were in the machine shop in connection withtheir work.The work of both Clark and Bryant required them often to be awayfrom their department.It is necessary to refer to these events prior to February 25, because of theinconsistency, more fully referred to below, of the respondent's asserted reasonsfor Clark's discharge.That these earlier events had in fact nothing to do withhis discharge is conclusively indicated by several other factors, among them thefollowing- (1) the discharge notice made out by Lippert and OK'd by PlantManager Ewart immediately after Clark's discharge on February 26, gives as thespecific reason 91 for the discharge, "For soliciting membership in a union on,company property and time, after he had been warned by Mr. H. H C. Weedverbaly [sic] and in writing," and since the "warning" referred to took placeon February 25, it is a fair inference that these earlier incidents are not involved ;(2)Lippert admitted that he did not know whether Clark in fact had been"talking to different men" or whether Clark and Bryant had actually been at workin other departments on the occasions he said he had difficulty in finding them,and he concededly did not investigate ; (3) he admitted that Bryant was not awayfrom his department any more than others, and while he did not mention Clarkin this connection, the respondent's testimony in effect was that Bryant was awaymore than Clark was; (4) Lippert testified that Bryant was the only person hewarned about "violation of company rules," which is either inconsistent with hisearlier testimony or indicates that he did not believe Clark violated any rule;(5) both Clark and Bryant, moreover, were rated by Lippert on their dischargenotices as above average in their co-operativeness with others.87N L R.B v. Air Associates,Inc.,121 F.(2d) 586(7/9/41,op as amended on den.of reh 10/15/41) ;N LR B.'vStonewall Cotton Mills,129 F(2d) 629.81N L R B.v Cities Service OilCo., July 2, 1942, 10 L. R. R 656.89 129 F (2d) at p 63390hay Butler,Mutual secretary,testified(and there were Mutual figures to support it)that interest in and dues collections for the Mutual took a sudden sharp spurt upon thedischarge of the Union members. This,she conceded,was because of the discharges.01 The discharge notice forms in terms required 'the one filling them out to"be specific" instating the reasons for discharges. CARTER CARBURETOR CORPORATION387The no-solicitation notice was posted by the respondent at about 9: 30 on themorning of February 25. Before working hours on the 25th, and 2 hours or morebefore the notice was posted, Clark distributed 7 or 8 Union application cards inthe locker and recreation. rooms, and talked to fellow employees about the Union.He testified that he "might have" also handed out some there later that morningduring a 10-minute rest periodIn any event it was not until after he hadreturned from lunch'about 12: 30 p. in. that he saw the posted notice, and he didnone of these things for the rest of the day. It does not appear that the com-pany was aware of these activities of Clark's on the 25th.The undersignedfinds that they had nothing to do with his discharge.The afternoon of the 25th, Lippert asked Clark and Bryant if they had seenthe notice.They replied that they hadHe told them that if he caught themtalking in groups he would fire them. Clark asked Lippert to arrange a confer-ence with Weed concerning the notice. Lippert did so, and later the same after-noon Weed saw Clark and Bryant individually, declining to see them togetherfor the asserted reason that the contract which recognized the Mutual as exclusivebargaining agent prohibited his doing so.As indicated hereinabove, Weed toldthem that under the posted rule even "talk" of unions was prohibited in theplant, including not only the time the employees were actually at work, but evenduring the lunch period.'The respondent maintains that after Foreman Lippert and Plant Superintend-ent Nieman "ascertained" that Clark had solicited five named persons on Febru-ary 26, and had handed out application cards to "others" in the locker room,Nieman ordered Lippert to discharge Clark. , Clark admitted that early in themorning of February 26, before work began, he had talked to some fellow em-ployees in the locker room about the Union, and that he handed one card to LouHellmann, a Mutual steward, and asked if he would sign it.Hellman did notsign.Frank Blackford, employed in the maintenance department, testified thatClark also solicited him at this time in the locker room without success. Clarkadmitted the solicitation but placed it 2 days earlier on the 24th.GlenwoodThomure and Cornelius Abel, the former employed in the shipping and receivingdepartment, and the latter in the parts and service department, testified thatabout 8:10 a. m., 10 minutes after work was scheduled to begin, they were talk-ing together for a few minutes at Thomure's place of work, that Clark then cameby and asked them if they wanted to sign up with the Union, that neither repliedbut turned to their work, and that Clark immediately left. Clark denied theirtestimony.Lester Thomas, receiving clerk in the shipping and receiving depart-ment, testified that between 9: 30 and 10: 00 a. in. both Clark and Bryant solicitedhim.Clark and Bryant denied it. These five persons, Hellman, Blackford, Tho-mure, Abel, and Thomas, are the persons for the solicitation of whom, accordingto the respondent's personnel records (the discharge notice concerning Clark) 92as supplemented by its testimony, it discharged Clark.Hellman was admittedly solicited on February 26.As between Blackford'stesturiony that he was solicited on the 2Gth, and Clark's that it was on the 24th,the undersigned believes Clark.Blackford, who was a member of the old As-sociation, the Guild, and the Mutual, and who is the father of Plant ManagerEwart's secretary and brother of the secretary of the parent corporation, was90 These discharge notices, entitled "Quit Notices," are not given to employees, but con-stitute records of the company.They state the nature of the severance-uhether it is aleave of absence, a voluntary quitting, a discharge, a layoff, etc., and several lines are leftblankin which Is to be filled in the "specific" reason for such severance. Other informa-tion is also noted, including the detailed rating as to listed qualities of the particularemployeeinvolved.621247-43-vol. 48-26 388DECISIONS OF NATIONAL' LABOR RELATIONS BOARDa poor witness in many respects.Not only was he particularly poor on dates andthe sequence of events, but lie was belligerent and evasive, and his antipathyto the Union was so great that- it reflected itself in what he testified to.Allthis the record itself readily discloses.,The Blackford incident must not be dis-regarded, however, since it is what the respondent (in this instance throughNieman who directly ordered Clark's discharge)thoughtthe facts were whichmotivated it.This will again be adverted to presently.As to Thomure andAbel, both Mutual stewards, the undersigned is in doubt.For the purpose of thisdiscussion, however, and despite Clark's denial, the undersigned will assume thattheir testimony is true.The same assumption, and for much the same reason,Will be made as to Thomas, a brother in law of Hanson, assistant foreman, underLippert.We have then, two persons' solicited before the beginning of work and in thelocker room, two others solicited at the same time a few minutes after work wasscheduled to begin, and another about 11/2 to 2 hours later. In each case (thefirst 2 outside working hours) but a few seconds were consumed in-the solicita-tions.In no case, so far as the record shows, was work interfered with. Andin the case of Thomure and Abel, their own evidence is actually to the effect thatClark interrupted a conversation between them, of a few minutes' duration,which was entirely unrelated to their work.°3The evidence of how these solicitations became- known to the respondent'sofficials on the morning of,the 20th, is briefly as follows: Blackford testified thathe told Walz, foreman of the maintenance department, that Clark had solicitedhim.Walz apparently told his assistant, Claude Newman about it, for thelatter told it- to Superintendent Nieman, according to Nieman's testimony.Nie-man then called Blackford who told him what had occurred, according to thetestimony of both.Lou Hellmann, also solicited in the locker room before work,testified that he did not report it.Nieman, however, testified that he was toldof, it by either Blackford or Claude Newman,84 and that he then spoke to Hell-mann about it. .Thomure and Thomas testified they told Lippert that Clark andPryant had solicited them ; Lippert corroborated this testimony, and added thathe repeated it to Nieman.Nieman ordered Lippert to discharge Clark.96Thisa as promptly attended to.A few minutes later, precisely at 10: 07 a. m., accord-ing to Lippert, he informed Clark, in the presence of Bryant, that he was dis-charged for breach of -the company rules, that "we warned you enough yester-day."He said nothing to Bryant.All this, from the time of the first reporttoNieman to the time Clark was notified of his discharge, took less than anhour.'Board counsel argue that even if Thomure, Abel, and Thomas were' solicitedas they testified, yet Nieman did not know of such solicitations' at the time ofClark's discharge.The undersigned is not convinced by the reasons given forthis conclusion.It is here assumed that Nieman was informed of the solicita-tions (three already assumed) of all five persons, namely, Blackford, Hellmann,"The last comment as to the Blackford incident applies here also. It is pertinent toadd, as well,,that the fact that the time consumed in these solicitations was quite small,does not resolve the ultimate issueThe Trial Examiner is not the management.Absentthe intent to discriminate in violation of the Act,the management has a perfect right todiscipline in any way it chooses for whatitregards as a violation of its rules,or for anyother reason including-sheer whim.But the relative insignificance 'of the extent of theviolation generally cannot be irrelevant in the determination of the motive.See footnote84,supra.I-84Neither Blackford nor Newman,both witnesses,corroborated this.'OiNote the absence at this point of an order to discharge Bryant.' CARTER CARBURETOR' 'CORPOR'ATION389Thomure, Abel, and Thomas. and that the testimony as to how the news cameto Nieman is also true.Assuming all this as a fact, then, we find that those in-volved in getting the news to Nieman, other than those solicited, were ForemanWalz, Assistant Foreman Claude Newman, and Foreman Lippert.None of them,orNieman himself, or even Weed. who is vice-president and general managerand in charge of labor relations,06 called in Clark for his version of the factsand gave him an opportunity to answer the accusations. 'They were contentto rely, upon stories which originated from obviously strong pro-Mutual and anti-Union employees, three of whom were Mutual stewards.Nothing had occurredbefore the 26th of February which, in the view of the undersigned,97 satisfac-torily explains this, other than the conclusions hereinafter reached.Of a sim-ilar situation, the Board recently said inMatter of Wells-Lamont-Smtith Cor-poration:98The complaints of the Association were always taken at face value ; noattempt was made to ascertain whether they were justified, or whetherthere` had been provocative conduct . . .The most marked feature of thedischarge cases is that in every one of them the employee was dischargedwithout hearing . . .The Association grievance committee became virtuallya plant police force whose unsupported accusations constituted sufficientground for discharge ...As found hereinabove, Clark's discharge notice, which was made out concur-rentlywith the discharge, gave as the "specific" reason therefor that Clarkhad solicited membership in a union "on company property and time" after oraland written warning by Weed 90 Ewart testified that later the same morningNieman told him that Clark had been fired "for putting application ticketsinto somebody's pocket." In a letter from Weed to the Board's Regional Di-rector the next day, the reason was stated generally to be "soliciting membershipin labor organization on company property." ' According ' to the respondent'sanswer filed in response to the complaint, Clark was discharged for "good and- sufficient reasons."In the particulars the respondent thereafter filed, thesewere defined to be the following:Repeated solicitation for membership in a labor organization on companytime and/or property after having been advised both orally and in writing-that such activity was in violation of the company's rules and the collec-tive bargaining contract covering employees in the plant; threatening em-ployees of the company if and when they refused to become members of alabor organization ; stopping work at a time when he was required to workand refusing to return to work when directed by respondent to do so; incit-ing other employees to quit working and to refuse to return to work ; creat-ing disturbances in the 'planr and attempting to stop the operations ofthe plant ; interfering with and disturbing the operations of the plantand openly flouting the authority of the management, repeatedly leavingthe department in which he was employed without sufficient cause and goinginto other, departments contrary to the established rules and regulations of"Weed had been informed by Lippert of Clark's discharge a few 'minutes after it tookplace ; Clark had not then left the plant.See footnote 84,supra.6e 41 N L R B.,No. 253.The "written warning" was the notice posted on February 25.' The oral one has ref-erence to weed's conversation with Clark later the same day. 390DECISIONS OF NATIONAL LABOR"RELATIONS BOARDthe company ; leaving the plant without, permission ; quitting and walkingoff the job; and failure to report for work-all in violation of the company'srules and regulations.100Some of these latter items apparently have reference to Clark's activity fol-lowing his discharge and before he left the plant, during which Clark told variousUnion members that he had been discharged.But he was not guilty of what isalleged in the particulars in this connection.The respondent's records (thedischarge notice made contemporaneously with the event), in short, state ineffect that the cause of Clark's discharge was what occurred on February 26 upto 10: 07 a. m., but the respondent now alleges that the cause includes occur-rences before that date, on the one hand, and others which took place even afterthe discharge, on the other.The discrimination arising from the difference in treatment between theMutual and Union solicitors, the discriminatory adoption, interpretation, andapplication of the discriminatory rule, the failure to investigate alleged violations,the readiness to accept at face value statements of anti-Union and pro-Mutualadherents as to such violations without calling in Clark and giving him anyopportunity to give his side of the story, and the inconsistent defenses,-all these,and the evidence as a whole, point compellingly to the conclusion that in thepresident of the Union, the respondent's purpose, instead of what the respondentclaims it to be, was to discourage the Union and to encourage the Mutual contraryto the Act.The undersigned finds that the respondent has discouraged membership in theUnion and encouraged membership in the Mutual, both labor organizations, bydiscrimination in regard to the hire and tenure and the terms and conditions ofemployment of Everett Clark, and has thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.3.Discharges for concerted activities(a)William M. Breeden and Eugene Walter"Mose" Breedenwas an employee of the respondent for at least 14 years. Forseveral years up to the time of his discharge on February 26, 1942, he was theoperator of the carburetor rust proof apparatus in the machine shop.He did notjoin the Mutual.He joined the Union on September 6, 1941, became a shop stewardin November, and a member of its Executive Committee in December.Breeden was one of the most active Union men. He did a substantial amountof soliciting for it prior to February 25, confining his solicitations within the plantalmost exclusively to the locker room outside working hours.On the morningsof February 25-26, before his work began at 7 o'clock, he solicited several employeesin the-locker room, during general talk about both unions. Altogether, during thisentire period, he secured 15-20 signatures inside the plant.The evidence is clearthat in any event no alleged violation of any rule arising out of the activity, upto this time, was what caused Edward Gilda, foreman of the machine shop, todischarge Breeden at approximately 10:30 a. m. on February 26.On the morning of February 25, before the posting of the no-solicitation notice,Jacob Verseman, supervisor of the inspection department of the machine shop;reported to Gilda, according to Verseman's testimony, that Breeden had beentalking to several employees of the inspection department at their work.Verse-10° As already indicated hereinabove, the respondent tookthe position that these particu-lars were applicable to all those discharged. CARTERCARBURETORCORPORATION391man testifiedthathe saw Breeden twice talking to two men together for "a coupleof minutes,"and to two others "for a matter of a minute ortwo," that thosewere allhe remembered,but that there were "probablymore."He didnot know,he said, whetherthe men continuedto workduring those periods.This concern as to Breeden's talking seems,from the evidence,somewhatunusual.101Breeden's job requiredhim to go tothe inspection department quiteoften andto procure work from the inspectors.Verseman admitted that he didnot know whetherBreeden wastalking to these men about the work or not, orwho started the conversation.He madeno effort whatsoever to inquire.Breedenhad, he testified, at "varioustimes" and"for years" talked to his men "quiteregularly."And, he added, employees from "the stockroom, the shop clerks, setupthen and machine shop, assembly department and jet department" would "occa-sionally" come in and talk to them. Verseman knew of no one who hadever beendischarged for doing so.He did not know, he testified, why Breedenhad beendischarged.Gilda testified that Verseman reported to him "that Breeden didn't do anywork all that morning from about 7 to a little after 8 o'clock, just going fromone fellow to another talking to them."He later testified that it was "thegreatest part of the time for the first hour or one and one-half hours, somethinglike that."At another point he testified that he told Plant SuperintendentNieman that it had been reported to him that Breeden was off the job "piacticallyallmorning."He then changed the testimony to "the first part of the morning."None of this jibes with Verseman's testimony either as to what he saw or whathe told Gilda.Verseman admitted in his testimony that he had seen Breeden atwork "early in the morning", that is, after 7 o'clock, and he testified that fromthe time he first saw Breeden talk to the men to the time he made the reportto Gilda was "probably fifteen or twenty minutes, it might have run one-halfhour . . ."He told Gilda "about it," he said, and "that they 102 were taking upthe time of men over there, we had a lot of work to do."At any rate, sometime between 8 and 9 a. in. the same day, and still before theno-solicitation notice was posted, Gilda told Breeden that it had been reportedto him "by a reliable source" that Breeden had,detained the men on the inspec-tion line from their woik.Breeden denied the truth of the report, saying thathe had been no farther out of his own place of work than to the "lunch man"about 20 feet away.Gilda responded in effect that if Breeden had any unionbusiness to transact, to do it outside the plant, and that if he had not detainedthe men from their work, to "forgetit.,, 103There was in fact no evidence that -1°1There is no evidence,in this connection,that there was any solicitation of these men;they apparently were, moreover, already Union members102 It does not appearwho "they" has reference to, if anyone,besides Breeden103 The conversation between Gilda and Breeden is based on Breeden's testimony.Gilda'sversion differs in one respect : He placed the time of the conversation as "somewherearound about 10 : 30 or so,"after the notice had been posted,and he testified that afterBreeden's denial that he had left his department, he told Breeden that from then onBreeden should not leave the department except on company business because a noticehad been posted to that effect, to which Breeden replied that he would try to comply withit.Breeden,on the other hand,specifically testified that the notice was not referred to,and in effect said that it could not have been,since the conversation occurred between8 and 9 a in. and while Gilda was "coming in to work"and before the posting. -Gildaconceded that lie spoke to Breeden but once that morningHe admitted that his earliertestimony placing the conversation at 10: 30 "may, be wrong,"and that the times givenby him as to other events might be"mixed up"Ile then placed the conversation as"before noon"but "would not attempt to guess any more"how long before noon,"becauseI guessed before,I don't know."In view of all this, and of other aspects of the testimonyof Breedon and Gilda referred to hereinafter,it is clear that Breeden's version is correctand that Gilda's is not.I 392-,DECISIONS OF NATIONAL, LABOIR: RELATIONSBOARD'testified to by Verseman it was in'cannection with anything other than the work:As found above, Clark was discharged on February 26,at 10: 07 a. in. Severalminutes later, Paul Bryant told Breeden about it.Breeden was then about togo to the maintenance department in connection with his work. On his waythere, he went down the aisle between the two machine shop lines, stoppedmomentarily at some of the machines, and told about a dozen of the operators,104allUnion members,103 that Clark had been fired and, in substance, suggestedthat they join him in finding out why.300 The operators continued with their'work, however, and Breeden proceeded to the maintenance department wherehe had been headed. On his way back to his place of work, Breeden stoppedfor a moment and told his son, employed in the machine shop, of Clark's dis-charge.He may have spoken similarly to one or two others.He then wenttoward his own section.At this point Gilda approached him.Gilda' had observed (but did not hear) 'Breeden talking to several of theoperators on his (Breeden's) way to the maintenance room 104He had alreadybeen told, he testified, of Clark's discharge.He then went to Ewart, plantmanager, told him he expected trouble, and asked for instructions.Ewart toldGilda to instruct his supervisors to keep the men on the job and to fire anyonewho got off, tlie job.108Gilda promptly returned to the machine shop, at whichplace he then saw Breeden talking to his (Breeden's) son, as related above, andperhaps to one or two other operators.Not over 10 minutes had elapsed fromthe time Breeden started to the maintenance department to the time Gildaapproached him.-Gilda told Breeden that he had "warned" him the day before. Breedenreplied, "We are still going to organize Carter Carburetor whether you likeIt or not."Gilda then discharged himIt was then approximately 10; 30 a. in.,23 minutes after Clark's discharge.109The question, is now why Breeden was discharged. In the determinationof this question, some observations of Gilda and Breeden as witnesses arepertinent.Gilda, as the record itself makes readily apparent, was evasive,contradicted himself in numerous particulars,' and was especially bad as to304 Bryant also told several,as did EugeneWalter whoalso learned of the discharge.1°6Most of the machine shop was composed of members of the Union.100 Counsel for the respondent points to the fact that during this conversationBreedensuggested to the operators that they "stop their work." , While Breeden used the phrase,counsel does not refer to other parts of Breeden's testimony which is clearly to the effectfound above In any event(assuming even counsel's version of what Breeden said) Gildadid not claim at the hearing to have discharged Breeden for what he said, but'for theprocess of saying it. It may be added that even if Breeden had tried to get the men tostrike. apparently the (unsupported) theory of counsel for the respondent, it would, inthe view of the undersigned,have made no difference here material.This latter aspectof the situation is more fully covered hereinafter107 Some testimony, much of it confused and contradictory, was offered by the respondent,some of which may he construed to be to the effect that Breeden had been observed talkingto the opergtois earlier that morningIt is not credited.308 The finding as to the conversation between Gilda and Ewart is based on Gilda's testi-monyEwart's version was to the same effect except that he did not testify that he hadtold Gilda to fire anyone.100The discharge notice made out by Gilda several minutes later gives the time of'Breeden's discharge as 10 : 30.110Note, for example, the contradictions in his story of one conversation with PlantSuperintendent Nieman : At one point he testified that Nieman had told him on February25 that "anybody that does too much talking" would "probably" have to be fired; thatNieman said nothing about unions or labor organizations, made no mention of either theMutual or the Union;and that no 'employees were named.A few minutes later, Gildatestified that he did not remember whether Breeden'sname was mentioned.Right' afterthat he testified that he told Nieman that Breeden was off the job "practically all morning,"a CARTER CARBURETTOR CORPORATION393time and the sequence of events" Breeden was forthright, outspoken, and consistent, contradicting himself only in a few minor particulars; this too, therecord makes apparent.Breeden's discharge notice states the cause of the discharge as "leaving his,Department too often after being warned not to do that."The "warning" hasreference to the conversation between Gilda and Bryant the day before, asrelated above.In its letter to the Regional Director on February 27 whereinthe respondent listed the purported reasons for all the discharges" the causewas given as "Interfering with other workmen and refusing to obey instructionsto return to [his job]." 1L3As with all those discharged, the respondent's answerstated that Breeden had been discharged for "good and sufficient reasons"-adozen or so, according to the particulars it filed.Gilda was not content at thehearing to rely only on the reason he gave in the discharge notice, but elaboratedit somewhat.Breeden,_he said, was discharged not only for leaving his depart-ment too often, but for "talking."He did "not entirely" discharge him forviolating the company's posted notice.He did not list it in the discharge slip,he said, because he "didn't think there was space enough on there to put every-thing on there you would like to put on."-Breeden was not discharged for any impairment of or interference with pro-duction, and there was none.114He was discharged for what took place in 'the10 minute period between Clark's discharge-at 10:07 and his own discharge at10: 30, during which, on his trip to and from the maintenance department, he toldseveral members of the Union that Clark had been fired and suggested that theyjointly inquire why.As already stated, both Bryant and Walter spoke similarlyto other Union members in the machine shop at the same time.For this concertedactivity, a natural reaction to what the company had done (and which, as ithappens, was also an unfair labor practice-though this is unnecessary to theconclusions)"5 the company saw fit to impose upon Breeden, a faithful and com-petent employee of some 14 years standing, its most severe penalty. Indeed, onepiece of Gilda's own testimony significantly tends to corroborate this conclusion.After testifying that Ewart had told him to fire anyone who "got off the job," hewas asked : "Supposing they walked off in protest, off on a strike, would youinterpret that to mean you should fire them?" . He answered : "I think I would."This would clearly have been an unfair labor practice.116Then it must' also beone to discharge employees for, the lesser act of trying concertedly to institutean inquiry as to why one of their fellows had been so treated, and to protest thesame 14-which he then changed to"the first part of the morning"Then,apparently forgettingthat he had testified that Nieman had made no reference to unions generally or to theMutual or Union specifically,Gildertestified that Nieman told him"that that notice wasposted there to stop solicitation of members for both the Mutual andthe C.I0 , and anyother organization,on company property..(Itmay be observedhere,parenthetically,that if theMutualsolicitation had to be "stopped" too, theMutual must have beensoliciting-as it was )°See footnote 103,supra,for examplesExcept tR'o,those of Henn y Bauer and Charles Mitchell.133 The company included Breeden,under this head,with thegroup of persons referredto hereinafter,-all of whom were discharged in the assembly department the same morn-ingThe invalidity of their discharge thus supports the invalidity of Breeden's-the samecausehavingbeen asserted in the letter for all.114 See, in this connection,the discussion at page 21,supra(including footnotes 71-2), asto the failure of the respondent to produce its records.ns See cases cited in footnotes134-7,infra.18 See cases cited in footnotes 134-7,infra.114while Gilda did not hear the conversations,there is considerable credible evidencethat he must have known that they concerned Clark's discharge, of which he admittedlywas already aware at the time he discharged Breeden. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDEugeneWalter,was a competent employee of the respondent, for over 8years in the machine shop.He joined the Union in November, 1940, waselected steward in November, 1941, and became vice-president.He (lid somesoliciting for the Union in the plant prior to February 25, 1942, but almostentirely in the locker room and outside working hours; he "sometimes" talkedto the man next to him at his wk. There is no evidence that any solicitinghe did interfered with work in ashy way, nor was he accused of it.Walter's discharge, as counsel for the respondent rightly says, "is closely alliedwith that of Breeden."On the afternoon of the 25th, Gilda asked Walter if hehad seen the notice posted on the board that morning.Walter replied that hehad.Gilda responded that the notice meant what it said .118Gilda discharged Walter the next morning in the machine shop immediatelyafter he had discharged Breeden, rand Walter's discharge notice, like Breeden's,lists the time as 10: 30The same reason for the discharge is also there given,119together with the same later elaborations.. While in the locker room during themorning, as he had a right to be, Walter learned of Clark's discharge which hadtaken place a few minutes before.He returned to the machine shop, spoke toBreeden about it, and they decided the discharge should be "protested," as WaltertestifiedLike Breeden, Walter told members of the Union in the machine shopabout, Clark's discharge.He asked them, as he testified, what "we" were "goingto do about it."He admitted speaking to from 25 to 30 men.When Gilda returned from his talk with Ewart related hereinabove he sawWalter standing at an operator's machine for a "fraction of a minute," thoughhe did not know, he testified, whether he was talking to the operator in question,nor whether Walter was there in connection with his work.He maintainedthatWalter had been away from his own machine at least three times that morn-ing, but the evidence is clear that this had reference either to the times whenWalter was a short distance away from his punch press machine in connectionwith some drills,"' or to the, concerted activity already related in connectionwith the planned inquiry and protest concerning Clark, and it took but a fewminutes in any event.At any rate, immediately after Breeden's discharge,Gilda went over to Walter and discharged him, saying "I think you had betterfollow Mose, I told you about talking yesterday."An attempt was made to show that various men in the machine shop had,for the preceding 3 months or'so, been taking too much time off to go to thelocker room, and that production was adversely affected.But, as has alreadybeen found, based mainly on Gilda's own testimony, work in the machine shopwas- very slack during this period, there were many times when the men hadnothing to do, and they stood around and talked and went to the locker roomwithout objection.This, moreover, had nothing to do with Walter's discharge,nor with Breeden's.Much of what has been said in connection with Breeden'sidischarge is also applicable here, but need not be repeatedOn the respondent'stheory of the facts, Walter's discharge was even less justifiedThe undersigned finds that the respondent has discouraged membership in theUnion and encouraged membership in the Mutual, by discrimination in regardto the hire and tenure and the terms and conditions of employment of WilliamM. Breeden and Eugene Walter, and has thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.-118Gilda testified that Breeden and Walter were the only ones in his department to whomhe directed attention to the posted noticene There is no evidence whatever, contrary to the discharge notice, that Walter had beenwarned about leaving the department too often, or that he had done so110Walter's testimony to this effect, which was convincingly detailed, was undisputed. 'rCARTER CARBURETORCORPORATION395(b)The discharges in the carburetor assembly roomThe discharges under this head include 17 persons, 13 employed in theassembly department,'' 3 in the jet department,"' and 1 in the shipping andreceiving department 123Allwere discharged at the same time, at the sameplace, and by the same person-at approximately 11 a. in. on February 26, inan aisle of the assembly room, by Plant Manager Ewart.How these 17 persons,all happened to be together in the aisle at this time, and what happened duringthe 10 minutes they were there, explains their discharge .124The determiningfacts are simple.News of Clark's discharge at 10: 07 that morning quickly spread through theplant.Several minutes after he had been discharged and before he left theplant,Clark went through the assembly department where he paused for afew seconds to tell Velma Mullins, a relative, and one or two others, of his dis-charge.He gave no reason for his severance from employment. The employeesClark spoke to were members of the Union.In the meantime, upstairs in the jet department, Belvia Fowler had beeninformed of Clark's discharge by one of the sweepers. She in turn told it toMelda Hopkins and Ethel Ridenhour.Hopkins went to the assembly departmenta few minutes later, intending, she testified, to go to the lunch wagon.Whilethere she told 3 or 4 girls there employed, of Clark's discharge.All were mem-bers of the Union. She then returned to the jet department. Fowler, Hopkins,and Ridenhour decided to go to the general office to find out what they couldabout Clark's discharge ,and to protest it.They left the jet department andarrived a few minutes later in the assembly room, which leads to the office.By this time, 4 or 5 of the girls of the assembly department were together in agroup discussing similar action.Fowler, Hopkins, and Ridenhour joined them.Either before the last 3 joined the group, or after they did so,325 Walter John-son, foreman of the assembly department, went over to the group and askedthem what it was all aboutThey told him. Johnson said it had nothing to dowith him, that Clark was not employed in his departmentOne or more of thegirls said they would go back to work when Clark did.Johnson immediately went after Ewart, told him "It happened," and of thegroup in the aisleEwart knew, he testified, what Johnson meant by saying "Ithappened."He said he had been expecting a strike for some timeThere hadbeen rumors of it, he explained, and only the week before he had received ananonymqus telephone call that there might be one.126When Johnson spoke toEwart the latter already knew of Clark's discharge.Ewart and Johnson pro-ceeded at once to the assembly department, Ewart in the lead, Johnson followingAs they approached the group in the aisle, which then consisted of 10 or 12persons, but which quickly became larger until all 17'21 were part of it, VelmaMullins asked Johnson why Clark had been fired. Johnson referred her to Ewart.321These 13 persons, and their official positions if any in the Union, other than that ofmember, are as follows:Susie Barbee(member ExecutiveBoard)Irene Butler;JosephineFagas ; Ethel Flowers ; Robert Henson (member Executive Board) ; Alleyne Hauchin ; ElvaKrueger (steward) ; Velma Mullins ; Bertha Newman ; Mildred Price, Martha Stotko ;Frank Weaver ; Ola Winsel1P'Belvia Fowler (member Executive Board) ; Melda Hopkins (recording secretary)Ethel Ridenhour.123Paul Bryant' (member Executive Board)..124 Bryant was not in the aisle, but was discharged immediately thereafteras appearsbelow.121The evidence varied, lflrt the difference is of no consequence.126As a matter of fact, as found hereinabove, the Union contemplated no strike127 Bryant joined the group after it moved out ofthe aisle. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARD .She repeated the question.' Ewart replied that if she did not shut up and go backtowork he would.fire her too. Others in the group asked the same question.Ewart first responded that he did not have to give any reasons, but then said thatClark had been discharged for violating the posted 'notice.One or more of thegirls said that they wanted to go to the office to protest. Ewart replied in sub-stance that there would be no meeting in the office about it, that Clark was notgoing back to work.He ordered the group to return to their jobs. Several of thegirls replied that they wanted Clark to return, that they would go back to workwhen he did. For the next 3 or 4 minutes this position was maintained by bothsides, and at times the discussion grew warm. Ewart then pulled out his watchand issued an ultimatum that if the group did not return to work in 2 minutes theywould all be fired.The argument did not cease ; ' the 2 minutes elapsed ; andEwart promptly said they were all discharged.From the time the group hadbegun to gather in the aisle approximately 10 minutes had elapsed 728Ewart asked the group to move out Hof the aisle. They did so and followedEwart to Johnson's desk just outside the general office door 329There was somefurther discussion.At this time Paul Bryant joined the gathering.Ewart askedhim if he was with the group. Bryant said he, was Ewart promptly dischargedhim.Apparently to facilitate the departure of the discharged employees, Ewart'ordered Johnson to have discharge notices made out covering the entire group.Johnson, foreman, and Gibson, assistant foreman, respectively, of the assemblydepartment, Drews, foreman of the jet department, and Lippert, foreman'of theshipping and receiving department, at Ewart's direction, then made out dischargenotices covering the employees under them who had been discharged.39 This tookseveral more minutes. These discharged employees then left the plant.The question remains why they were discharged.Here we'find significant lackof consistency in the reasons asserted by the respondent. In the discharge noticesthe sole reason given was that the employees had left their places of work "againstinstructions." '31In the particulars the respondent filed amplifying the "goodand sufficient causes" referred to in its answer, the respondent gave about a dozenreasons.At the hearing, Ewart reduced them to three : "(1) for refusing to return'towork; (2) later for refusing to leave the building; and (3) interfering withwar production."Swart conceded at the hearing that the reason given in the discharge noticeswas not accurate ;' it was intended to mean, he said, that these employees hadrefused to return to work (that is, had refused to comply with his order thatthey do so during the discussion with the group)." So far as the purported.reasons given in the particulars are concerned, it is enough to note here thatwhat the 17 had or had not done before they came together was not what moti-vated Swart in discharging them.He did not know what any particular in-121Ewart had put in a call for the police during this period. They arrived later but tookno part129Except for Velma Mullins who returned to her bench and then left the plant.no The undersigned does not credit testimony of certain Board witnesses indicating thatthe notices had already been made out131Eleven of them contained the added words : "of Mr. Ewart," and 3 (Fowler, Hopkins,and Ridenhour) read . "Leaving Dept. without permission." It is clear that the latter 3were intended to be included for the same reason as the othersAs will be seen, Ewart didnot `know, at the time he discharged the employees, just what their individual activitieshad been immediately before.182The reason given in the discharge notices was, however, repeated in the letter weedsent to the Regional Director the next dayBut still later, on April 13, Bryant was given,at his request,. a "service letter" (required by Missouri statute's) wherein the reason wasthen given as : "For refusing to go back to his place of work.He was previously warned." CARTER CARBURETOR CORPORATION.397,dividual had or hadnot done before the group formed. Indeed, he conceded at,the hearingthat when he met the group he.did not know the names of thosewho composed it. That they were members of the group was enough, as theevidence makes abundantlyclear'33As to the reasons given by Ewart at the hearing, the second of them ("laterfor refusing. to leave the building") may at once be disposed of.The facts indi-cate that the "later" has reference to the period immediately after Ewart an-nounced the discharges and while the group was at Johnson's desk. In anyevent, both the "refusal" to return to work and the "refusal" to leave the build-ing were part and parcel of the, concerted effort of the members of the groupto learn the reason for Clark's discharge and to protest it.The.same is trueof the "interference" with production, which was in any event minorThat'Ewart recognized the concerted nature of this activity (if his recognition ofthe obvious need be pointed out) is evidenced by the fact that at the hearing hetook the position that it was an attempt to strike.This attempt, he testified,began "At the time they gathered" in the aisle. It ended "At the time they weredischarged."They were discharged, he added, "Just once, and completely."Ewart's own words thus mdiciste that lie discharged these employees for whathe considered a strike activity.Unless, therefore, by familiar principles,'31such activity was so 'indefensible as to warrant their discharge though theactivity was at the same time also a strike (or concerted activity-which itactually was here),' it follows that the discharges are improper under the Act.The respondent's attempt to prove the "interference" with production wasitself productive of much exaggerated testimony.The assembly line was infact stopped but for a few minutes ; some operators were taken on from anotherline and production resumed.To permit an improper discharge to go un-remedied in the course of a lawful strike or concerted activitybecauseipsofactoproduction is affected, especially where the effect is of the minor nature133For this reason the claim that Fowler,Hopkins, and Ridenhour,or one of them, atthe time'they were leaving the jet department to go to the office shouted"come on,"as onerespondent witness put it,or "strike is on,"as another testified,isimmaterial.As a mat-ter of fact this testimony is not creditedThe witnesses who testified to it contradictedthemselves in important particulars,Foreman Drewes who was in a position to see and hearwhat went on, and who testified in detail as to their activity at this time, testified to nosuch asserted conduct, and Fowler,Hopkins, and Ridenhour denied itFor the reasonsalready asserted,moreover,itwould have made no difference in the result had these em-ployees been guilty of what is here alleged.And, for similar reasons, the activity of Bryant which preceded his joining the groupat Johnson's desk,played no part in his discharge.Bryant,like Breeden and Walter, in-formed several Union members of Clark's,dischargeHe had, in addition,engaged insoliciting Union memberships,sonic of it on company time, but in any event no more ,othan membersof the Mutualhad done.This was not the cause of his discharge,in which'connection it may be noted that Lippert did not discharge him when he discharged Clank.134See NL 11 B. v Fansteel Metallurgical Corp,306 U.S.240,and cases cited infootnotes 136-7,infra189 InMatter of Niles Firebrick Co.etc,30 N L. R. B 426,435, enf'd 128 F. (2d) 256,(C C. A 6)per curiam,the Board said of an analogous situation .Whensuddenly confronted by unfair labor practices directed against a leader of theUnion and of their concerted activities and plainly designed to deprive them of theirmost effective leadership,employees are not limited to their right to engage in anorganized total strike in protest against such conduct.Pursuant to-their broaderright toform, join,and assist labor organizations,and engage in concerted activitiesfor their mutual aid and protection,they may protest against and decline to lend anyassistance to the respondent's unlawful acts.Cfrun, Carpet Co.v.N. L. R. B,July 21, 1942,10 L. R R 779(C C. A. 2)enf'g 33N. L R B 191 398DECISIONSOF NATIONALLABOR RELATIONS BOARDhere found, would, it is apparent, not leave much of the oft-asserted "right"'tostrike' and, it may be added, not much of the National Labor Relations Act.The activity here engaged in is far from that type of "insubordination"warranting discharge.138Particularly where there has been a preceding unfairlabor practice, and even without it, it is well settled that employees are pro-tected in such lawful activity.13'Here the reasons asserted by the respondentaremere subterfuges and afterthoughts.PlantManager Ewart- dischargedthese 17 competent employees 138 who had been with the company for severalyears solely because they presumed concertedly to exercise their legal rights(in a legal way).The undersigned finds that the respondent has discouraged membership intheUnion and encouraged membership in the Mutual, by discrimination inregard to the hire and tenure and the terms and conditions of employment ofthe 17 persons listed in footnotes 121-3,supra,and has thereby interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.(c)The maintenance group discharges13'Eight maintenance employees, all Union members, were discharged on Febru-'ary 261¢°They had heard of the discharge of Clark and those in the assemblyroom that morning, and were uncertain as to what to do. During the lunchwhere many of the Union members then gathered, and where the discharges,were discussed.A picket line was established at the plant gates, but the eightmaintenance men were advised by Clark to return to work, and they did sosweepers, were standing with other maintenance employees at one end of theassembly room where their brooms were.Claude F. Newman, assistant in chargeof buildings, and their superior, came up to the group just as the machinery inthe assembly room started.Newman said to Langanke, "Are you going towork?"Langanke said "No."Newman accordingly told Langanke to leave.He then turned to Kennedy and Harkins who had not heard the conversationbetween Newman and Langanke because of the noise of the machinery, wavedhis arms, and told them to get out.The three sweepers proceeded at once to thelocker room.They apparently informed the other five men of Newman'sstatement, and all eight left the plant at 12: 35 p. in.136Matter of Protective Motor Service Coetc , 40 N L It. B 989 ,Matter of Harnisch-feger Corpetc, 9 N. ' L It. B 676, 685-687; Cf.Matter of Wilson & Company,etc, 43N. L R B 8041sr See-Firth Carpetcase cited in footnote 135,supra;cf.Matter of Armour & Co.etc.,25 N L It. B. 989188The remarks of Lester Thomas, receiving clerk, before the War Labor Board (whichconsidered the discharges), as to Paul Bryant is of interest.Thomas appeared for thecompany in that proceeding and in this. The transcript of the proceedings before theWar Labor Board (put in evidence by the respondent), shows that Thomas there stated(p 63) : "Paul Bryant was a good worker, the best worker I ever saw for a youngman . . . He is still a good man . . .133Most of the evidence as to these discharges was undisputed.The differences in thetestimony are relatively unimportant ; in some instances the facts related are based uponthe respondent's evidence, in others upon the testimony of those discharged, as the evi-dence as a whole warranted.140 These were Edwin Langanke, .Thomas Kennedy, and William Harkins, sweepers ; IraHarris, Paul Bennett, Ernest Shamel, and James Clark, windowwashers , and Harold F.Clark, who did miscellaneous maintenance work in the recreation room.Bennett was aUnion steward. CARTER CARBURETORCORPORATION399Newman discovered a few minutes later that all eight had left the plant, andpromptly reported it to Nieman.He then made out discharge notices coveringthem all. In,each case he checked the word "Quit" on the slip, and stated asreason therefor that they had "Walked off Job."He regarded them as no longeremployees, he testified, because "they had quit their jobs."He knew why theyhad "quit." "Naturally I supposed," he said at the hearing, that "they weregoing out with the bunch" who went out "before dinner"-the "assembly group "In each case he listed the termination of their employment as having occurred at'11: 45 a. in.'But though Newman regarded the men as having quit, Ewart did not agree.After Newman signed the discharge notices and had passed them in to the office,his check marks opposite the word "Quit" were erased and the word "Dis-charged" was checked on each slip. The following words were then added :"Discharged as per Mr. Ewart's instructions."Ewart then initialed the noticeas 0 K. Like all the others, these men were, to use Ewart's phrase at the hear-ing discharged "Just once, and completely." 141The discharges of these competent men was a'violation of the Act.The under-signed finds that the respondent has discouraged membership in the Union andencouraged membership in the Mutual, by discrimination in regard to the hireand,tenure and the terms and conditions of employment of the eight personslisted in footnote 140,supra,and has thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.(d)Henry Bauer and Charles MitchellHenry Bauerhad been employed by the respondent for about 9 years whenhe was discharged on February 27, 1942.He was then an inspector in themachine shop.He had joined the Union 11 months before.He heard of thedischarges on February 26, and at the end of his shift at 3 p. in. that day hewas chided by other employees in the locker room for not being in the picketline.He came to the plant early the following morning, but instead of goingto work he joined the line.His shift began work at 7 a. m.Between 8. 30 and 9 a m, William Slingman, chief inspector of the plant,called Jacob Verseman, foreman of inspection in the machine shop, and askedhim if all his employees had reported to work. Verseman replied that threehad not reported, Bauer and two others (apparently Union members also), andhe asked for instructions.Slingman told Verseman he would advise him later.At about 11 a. m. Shngman told Verseman that he had instructions from Ewarttomake out discharge notices for the three employees who had not reported,but that if they should return to tear them up. Slingman and Verseman ac-cordingly made out the three notices.On Bauer's slip he was marked as dis-charged as of February 26 at 3 p. m. "for not reporting to work, Pr. Mr. Ewart'sinstructions."This portion was in Slingman's handwriting.One of the remaining two men reported at 12: 15 p. m. the same day, andthe other, at 7 the following morning.Both said they had been sick, andthey were put to work. Presumably their discharge notices were destroyed.Bauer's, onthe other hand, remainedin effect 11I The reason given for these discharges in Weed's letter to the Regional Office the nextday was that the men had "Failed to return after lunch."As to this, see footnote 144,infra.Numerous other reasons were assigned in the particulars the respondent filed atthe hearing,as has been seen.142 The findings as to what occurred from between 8 :30 and 9 that morning up to thispoint, are based upon Verseman's testimony. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDI1Verseman testified that never before had Slingman made out discharge noticesfor him.He did not recall, he said, whether he had ever signed any statingthat the discharges were on Ewart's instructions.He then added that he hadnever made out a discharge notice before on the instructions of anyone to holdthem 'pending the possible return of the employee involved.,Bauer had apparently not been informed of his discharge, at least not offi-cially."On March 9, he went into the plant to ascertain his status.He waspromptly ushered out by a guard whin told him that his pass had been cancelled.Bauer's case is similar,to the cases of, the discharged maintenance men. Itis clear that his discharge on February 27 was not for failure to report forwork, but for failure to report for workbecausehe had joined the strike thesame clay as the respondent knew."'The discharge of Bauer, a competent work-man of 9 years' standing, was discriminatory.Charles Mitchellhad been employed by the respondent for over 8 years when'he-was discharged on February 27, 1942.Hewas then in the parts and servicedepartment.He -joined the Union on September 8, 1941, and became a stewardin November or December.This the respondent knew.During themorning ofFebruary 26, Mitchell was carefully watched by RoyHasty, assistant foreman, who even followedhim to andfrom the locker roomto observe what he did.15 Early that afternoon Hasty accused Mitchell, ofsoliciting, and told him to read the notice on the bulletinboard 148There had beenno such complaints against Mitchell before."'Mitchell would not have been discharged the following morning if he had comein to work148He did not come in. He chose, instead, to join the picket linewhere he carried a Union banner.Foreman Thurmond conceded that he sawhim at this activity when he (Thurmond) came in to work a few minutes before8 o'clock.Thurmond put another employee on Mitchell's job. Late thatmorning, onhis own initiative according to 'his testimony, Thurmond made out a dischargenotice for Mitchell, discharginghim asof the end of work on February 26 'for"Failing to report for work."This, he indicated, was "the entire, full reason"forMitchell's discharge.Itwas induced, he also testified in substance, byHewould not concede having any idea of Mitchell's whereabouts immediately after8 o'clock, though he had seen him on the picket line about i minutes beforeHedid "not particularly" care, he added, why Mitchell did not report.Mitchell thatafternoon learned of his discharge.As with Bauer, it is obvious from all the evidence that Mitchell's dischargewas not for failure to report for work, or for failure tosend' in advance noticeof intended absence, but solely because he had chosen to exercise his right to141Neither Bauer nor Mitchell were referred to in R'eed's letter of February 27 to theRegional DirectorW Compare, in this connection, the provision in the Mutual contract (under which theMutual was recognized as bargaining agent for "all" the company's employees) that "Anyemployee failing to report for work withinthreedays after recall [apparently after leaveof -absencefor sickness or any other reason acceptable to the Company"]shall be con-sidered to have quit unless reasons for such failure satisfactory to the Company are givenwithin ten days " [Italics added ]145Mitchell's testimony, undenied by Hasty.146Hasty's testimony147This is based upon the testimony of Hasty and of'Allen B. Thurmond,foreman of thedepartment.398Thurmond's testimony. CARTER CARBURETOR CORPORATION401join with his Union in the strike.The discharge of Mitchell, a competent work-man of over 8 years' standing, was discriminatory.119The undersigned finds that the respondent has discouraged membership in theUnion and encouraged membership in the Mutual, by discrimination in regardto the hire and tenure and the terms and conditions of employment of HenryBauer and Charles Mitchell, and has thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.4.Ernie Jones 160tErnie Jones was an employee of the respondent for about 6 years.At the timeof his discharge on February 27, he was employed in the fuse department underForeman Roy Young.Be had joined the Union in August 1939, and he becamefinancial secretary in April 1941.Jones worked on the night shift from 11 p. m. to 7 a. in. On the early morn-ing of February 26, Foreman Young saw Union application cards in Jones' pocket.He warned Jones against passing them out, told him of the no-solicitation noticeon the bulletin board, and said that if he caught Jones soliciting Jones would be"out.",Jones learned of the discharges which had taken place on February 26, on theafternoon of that day.. Later the same afternoon he joined the picket line whereYoung saw him. That night he went' to work as usual. In the recreationroom during the lurch hour of the early morning of the 27th, Jones asked severalgirlsto join the Union.Young saw this.He immediately decided to dischargeJonesAt 7 a. in. he told Jones to see Ewart later that morning, but did notsay why.At the same time he made out a notice discharging Jones as of thattime for "Displaying union application Blanks and advising Girls to loin Union.On Company property." Jones learned of the discharge when he came in laterthat day to get his pay (it was pay day).In view of what has been said heretofore as to the unlawful discriminationin the posting, interpretation, and application of the Company's no-solicitationrule, it follows that Jones' discharge for soliciting on the employees' own timein the recreation room during the lunch period, under the circumstances here,disclosed, was also discriminatory--The undersigned finds that the respondent has discouraged membership inthe Union and encouraged membership in the Mutual,-by discrimination in regardto the hire and tenure and the terms and conditions of employment of ErnieJones, and has thereby interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring in con-nection with the operations of the respondent described in Section I above, havea close, intimate, and substantial relation to trade, traffic and commerce among141Ewart also took the position at the hearing that the failure to report the intendedabbence and of the reason for it was the basis for the discharge.He conceded that theprimary reason for this requirement was to give the company knowledge of the intendedfailure to report.He testified that if it obtained knowledge otherwise it would be suffi-cient.Thurmond knew why Mitchell did not come in: he saw Mitchell on the picket lihe.Hasty testified that he recalled no employee in all his 17 years with the company who hadbeen discharged for being absent half a day110There is no napoitaut conflict in the evidence as to the facts found with reference toJones' discharge.- 402DECISIONSOF NATIONALLABOR RELATIONS BOARDthe several States and have led and tend to lead to labor disputes burdening andobstructing commerce and-the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair labor practices, theundersigned will recommend that it cease and desist therefrom and take certainaffirmative action which the undersigned finds necessary to effectuate the policiesof the Act.The Board in the earlier proceeding'51 found "that the respondent dominated-and interfered with the administration of the Association . . . and its successor,the Guild, and contributed support to both organizations." It entered appropriateorders.The undersigned has found that the respondent dominated and inter-fered with the formation and administration of the' successor Mutual and con-tributed support to it.The effect and consequences of the respondent's domina-tion, interference with, and support of the Mutual as the bargaining representa-tive of its employees, constitute a continuing obstacle to the free exercise by theemployees of their right to self-organization and to bargain collectively throughrepresentatives of their own choosing.Because of the respondent's illegal con-duct, the Mutual is incapable of serving the employees as a genuine collectivebargaining agency.Moreover, the continued recognition of the Mutual would beobstructive of the free exercise by the employees of the rights guaranteed to themby the Act.Accordingly, it will be recommended that the respondent withdraw allrecognition from the Mutual, or any reorganization thereof, as the representativeof any of the employees of the respondent for the purpose of dealing with themconcerning grievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, and completely disestablish the Mutual assuch representative.Under the facts found, the contract with the Mutual constituted and was partof the unfair labor practices.It is recommended below that the respondent ceaseand desist from giving effect to the contract with the Mutual signed on or aboutOctober 20, 1941, as well as to any extension, 'renewal, modification, or supplementthereof, and any superseding contracts which may now be in force, without preju-dice, however, to the assertion by the employees of any legal rights acquiredthereunderNothing herein shall be taken to require the respondent to varythose wages, hours, seniority, and other such substantive features of its relationswith the employees themselves which the respondent has established in the per-formance of the contract or as it has been extended, renewed, modified, supple-mented, or superseded.It has been found that the respondent discharged 31 named employees "' andthereafter refused to reinstate them for the reason that they joined and assisteda labor organization and engaged in concerted activities for the purpose of'col-lective bargaining and other mutual aid and protection.Itwill therefore berecommended that the respondent offer them immediate and full reinstatementto their former or substantially equivalent positions.It will be further recom-mended that the respondent make them whole for any loss of pay each hassuffered by reason of his discharge by payment to each of a sum equal to thatamount which he would have earned as wages from the date of his discharge, asfound herein, to the date of the respondent's offer of reinstatement, less his netisi See footnote 2,supra.161 See footnotes 80 and 81,supra. CARTER CARBURETOR CORPORATION403earnings 33 during said period.Since the evidence shows that certain "bonuses"had been earned by thbse discharged which were not payable to them as of4thetime they were discharged, nor paid thereafter, the recommendation that thesepersons be "made . . . whole" includes the requirement that these bonuses beincluded in the amountpaid 134It has been found that the respondent has, by varying methods and over along period of time, engaged in several types of unfair labor practices, therebyinterfering with, restraining, and coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act.The respondent's course of conduct in thisrespect, by virtue both of its intensive and extensive 'character, discloses a fixedpurpose to defeat self-organization and its objects.Because of the respondent'sunlawful conduct and its underlying purpose, the undersigned is convinced thatthe unfair labor practices found are persuasively related to the other unfairlabor practices proscribed, and that a danger of their commission in the futureis to be anticipated from the course of the respondent's conduct in the past."The preventive purpose of the Act will be thwarted unless the recommendationsmade below are coextensive with the threat. In order, therefore, to makeeffective the interdependent guarantees of Section 7, to prevent a recurrence ofunfair labor practices, and thereby minimize strife which burdens and obstructscommerce, and thus effectuate the policies of the Act, it is recommended belowthat the respondent cease and desist from in any manner infringing the rightsguaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record, inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.International Union, United Automobile,' Aircraft & Agricultural ImplementWorkers - of America, Local 819, affiliated with the Congress of IndustrialOrganizations, and Mutual Workers' Union, are labor organizations, within themeaning of Section 2 (5) of the Act.' 2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.3.By dominating and interfering with the formation and administration ofMutual Workers' Union and contributing support to it, the respondent has en-gaged in and is engaging in unfair labor practices, within the meaning ofSection 8 (2) of the Act.'4 By discriminating in regard to the hire and tenure of employment ofEverett Clark,William Breeden, Eugene Walter, Melda Hopkins, Paul Bryant,Hobert Henson, Susie Barbee, Belvia Fowler, Elva Krueger, Bertha Newman,131By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the,respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterof CI osiett Lumber Company,etc, 8 N L R. B 440.154SeeMatter of Pittsburgh Standard Envelope Co.etc., 20 N. L. R. B. 516. The factthat these bonuses were payable 'for "continuity of work," as Weed testified, does notaffect this recommendation.The "continuity" was lost by reason of the discriminatorydischarges135 See N.L.'R. B. v Express Publishing Co ,312 U S 426;Bethlehem Steel Companyv.N. L. R. B.,120 F. (2d) 641 (App D. C ). '521247-43-vol. 48-27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDEthel Ridenhour, Frank, Weaver, Josephine Fagas, Alleyne Hauchin, VelmaMullins, Irene Butler, Ethel Flowers, Mildred Price, Ola Winsel, Martha Stotko,Edwin Langanke, Thomas Kennedy, William Harkins, Ira Harris, Paul Bennett,Ernest Shamel, James Clark, Harold ' F. Clark, Ernie Jones, Charles Mitchell,and Henry Bauer, thereby discouraging membership in International Union,United Automobile, Aircraft & Agricultural Implement Workers of America,Local 819, affiliated with the Congress of Industrial Organizations, and en-couraging membership in Mutual Workers' Union, the respondent has engagedin and is engaging in unfair labor practices, within the meaning of Section 8 (3)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law,- theundersigned recommends that the respondent, Carter Carburetor Corporation,St. Louis, Missouri, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Dominating or interfering with the administration of Mutual Workers'Union or any reorganization thereof, or with the formation and administration ofany other labor organization of its employees, and from contributing supportto said labor organization or to any other labor organization of its employees;(b)Giving effect to the contract of October 20, 1941, with Mutual Workers'Union or to any modifications, extensions, supplements, or renewals thereof, orto any superseding contract with it which may now be in force, as more fullydetailed in the section entitled "The remedy" above;(c)Discouraging membership in International Union, United Automobile,Aircraft, & Agricultural Implement Workers of America, Local 819, affiliated withthe Congress of Industrial Organizations, or any other labor organization of itsemployees, by discharging or refusing to reinstate any of its employees, or in anyother manner discriminating in regard to their hire or tenure of employment,or any term or condition of their employment ;(d) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of their right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Mutual Workers' Union as the repre-sentative of any of its employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, and completely disestablish said organizationas such representative;(b)Offer to Everett Clark, William Breeden, Eugene Walter, Melda Hopkins,Paul Bryant, Robert Henson, Susie Barbee, Belvia Fowler, Elva Krueger, BerthaNewman, Ethel Ridenhour, Frank Weaver, Josephine Fagns, Alleyne Hauchin,Velma Mullins, Irene'Butler, Ethel Flowers, Mildred Price, Ola Winsel, MarthaStotko, Edwin Langanke, Thomas Kennedy, William Harkins, Ira Harris, Paul,Bennett, Ernest Shamel, James Clark, Harold F Clark, Ernie Jones, CharlesMitchell, and Henry Bauer immediate and full reinstatement to their formeror substantially equivalent positions without prejudice to their seniority and CARTERCARBURETORCORPORATION405other rights and privileges in the manner set forth in the section entitled "Theremedy," bereinabove ;(c)Make whole the employees named in the next preceding paragraph forany loss of pay they have suffered by reason of the respondent's discriminationagainst them, by payment to each of a sum equal to that which he would haveearned as wages, absent the discrimination, from the date of his discharge asfound herein, to the date of the respondent's offer of reinstatement, less his netearnings during said period, as set forth in the Section entitled "The remedy,"hereinabove;-(d)Post immediately in conspicuous places at its plant at St. Louis, Missouri,and maintain for a period of at least sixty (60) consecutive days from the date.of posting, notices to its employees stating: (1) that.the respondent will notengage in the conduct from which it is recommended that it cease and desist inparagraphs 1 (a), (b), (c), and (d) of these recommendations; (2)' that therespondent will take the affirmative action set forth in paragraphs 2 (a), (b),and (c) of these recommendations; (3) that the respondent's employees arefree to become or remain members of International Union, United Automobile,Aircraft & Agricultural Implement Workers of America, Local 819, affiliatedwith the Congress of Industrial Organizations ; and that the respondent will notdiscriminate against any employee bevause of membership in or activity on behalfof that organization; and (4) that the contract with Mutual Workers' Union,dated October 20, 1941, and any modifications, supplements, extensions, or re-newals thereof, and any superseding contracts, are invalid under the NationalLabor Relations Act, without prejudice, however, to the assertion by the em-ployees of any legal rights acquired thereunder;(e)Notify the Regional Director for the Fourteenth Region in writing withinten (10) clays from the date of the receipt of this Intermediate Report whatsteps the respondent has taken to comply herewith.It is further recommended that unless on, or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the respondent totake the action aforesaid.As provided in Section 33 of Article II ofthe Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 14,1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board, Shoreham Bililding, Wash-ington, D C, an original and four copies of a statement in writing setting forth -such exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and four copies, of a brief in support thereofAs further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days after the date of the order transferring the case tothe Board.kDated November 7, 1942.SAMUEL H. JAFFEF,Trial Examiner.